J. A11030/14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                  v.                     :
                                         :
WALTER MOORE, III,                       :        No. 841 WDA 2013
                                         :
                       Appellant         :


       Appeal from the Judgment of Sentence, November 16, 2012,
           in the Court of Common Pleas of Lawrence County
            Criminal Division at No. CP-37-CR-0000692-2009


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND OLSON, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:          FILED SEPTEMBER 12, 2014

     Following a jury trial, Walter Moore, III was convicted of possession of

a controlled substance, possession with intent to deliver a controlled

substance, delivery of a controlled substance, and criminal use of a

communication facility. He appeals from the judgment of sentence entered

on November 16, 2012, in the Court of Common Pleas of Lawrence County.

We affirm.

     In 2009, appellant came to the attention of law enforcement through

Oscar Williams, a confidential informant (“CI”).      (Notes of testimony,

10/8/12 at 57.)   On February 27, 2009, Agent Jason Hammerman of the

Pennsylvania Attorney General’s Office and the CI attempted to set up a

controlled buy with appellant but they were unable to make contact with

appellant by phone.    (Id. at 58-59.)   On the afternoon of March 2, 2009,
J. A11030/14

Agent Hammerman met with the CI and attempted to contact appellant at a

new cell phone number, as the CI stated appellant’s number had changed to

724-614-9399. (Id. at 59-60.) Again, they were unable to reach appellant.

(Id. at 60.)   However, later that day, at approximately 4:45 p.m., the CI

contacted the agent and stated that he received a text message from

appellant and a deal was arranged to purchase 1.25 ounces of crack cocaine

for $1,500. (Id. at 61.)

       Agent Hammerman made arrangements with other law enforcement

officers and they met the CI, who was essentially strip searched for money,

drugs, weapons, and other contraband in preparation for making a controlled

buy.    (Id. at 62-64.)     Agent Hammerman then had the CI place a

consensually recorded phone call to 724-614-9399, during which the

location of the buy was arranged.1         (Id. at 64.)    Agent Hammerman

identified appellant’s voice during this call. (Id. at 66.) The agent testified,

“The course of the [recorded] conversation that transpired where the CI

asked [appellant] where he was and [appellant] said I’m right around the

corner. The call was ended.” (Id. at 65.) The entirety of the recorded call

was played for the jury. (Notes of testimony, 10/9/12 at 30-32.)

       The CI was provided with $1,500 in recorded bills and was dropped off

at the meeting location, which was at the corner of Ash and Ray Streets in



1
  This call was played for the jury during trial. (Notes of testimony, 10/9/12
at 31.).


                                     -2-
J. A11030/14

New Castle.     (Notes of testimony, 10/8/12 at 72.)       Agent Hammerman

testified that he observed the CI walk onto Ray Street, and then the agent

turned his vehicle onto Elder Street where he saw appellant driving a

burgundy Cadillac Escalade pickup truck. (Id. at 73-74.) The agent then

turned onto Scott Street to continue around the block, and appellant and the

CI drove by in the Escalade; no one else was observed in the vehicle. (Id.

at 77.) The agent stated that he could not see the interior of the vehicle.

(Id. at 111.)

        Shortly thereafter, the CI was seen on foot turning a corner, and he

walked directly to a vehicle driven by Corporal Anthony Lagnese of the

New Castle Police Department. (Id. at 78-79.) Appellant gave the corporal

one and one quarter ounces of crack cocaine separated into five smaller

bags.    The entire buy took approximately four minutes.      (Id. at 79.)   No

other people were observed on the street during this time, and the CI was

not seen having contact with anyone other than law enforcement and

appellant.    (Id. at 79-80, 82.)   The CI was again strip-searched, and no

drugs, currency, or paraphernalia were found on his person.        (Id. at 82.)

The parties stipulated that the suspected crack was kept in an appropriate

chain of custody, tested positive for cocaine, and weighed 33.5 grams. (Id.

at 83; notes of testimony, 10/9/12 at 7-8.)

        The CI testified at trial and explained that appellant provided him with

his telephone number; the CI contacted appellant using this number and set



                                      -3-
J. A11030/14

up a drug buy to take place on Ray Street. (Notes of testimony 10/9/12 at

140, 143.)   The CI stated he was dropped off by Agent Hammerman; he

walked up the street and got into appellant’s vehicle. The CI gave appellant

the agreed-upon $1,500 in exchange for the drugs. (Id. at 162.) The CI

testified that from the time he was dropped off by law enforcement until he

was picked up again, he had no contact with anyone other than appellant;

he also stated that he never picked up anything from the ground. (Id. at

157.) The CI dictated a statement to the police and signed it, as he cannot

read or write. (Id. at 160; notes of testimony, 10/8/12 at 17-19.) The CI

admitted he continued to have legal difficulties due to his continued

involvement in the drug trade; this was explored by both the Commonwealth

and the defense.

     Corporal Lagnese also identified the CI and appellant as the occupants

of appellant’s vehicle at the time of the buy. (Notes of testimony 10/10/12

at 31.) Corporal Lagnese picked up the CI after the buy and obtained the

drugs. (Id. at 34.) Corporal Lagnese testified that he did not observe the

CI meet with anyone other than appellant or make any stops along the way.

(Id. at 29-30.) Except for a brief moment, the CI was under constant law

enforcement surveillance. (Id. at 37-38.)

     Following a three-day jury trial, appellant was convicted of one count

each of possession of a controlled substance, possession of a controlled

substance with intent to deliver, delivery of a controlled substance, and



                                   -4-
J. A11030/14

criminal use of a communication facility. On November 16, 2012, appellant

was sentenced to an aggregate of not less than five years nor more than

ten years’ incarceration, pursuant to 18 Pa.C.S.A. § 7508. Appellant filed a

post-sentence motion on November 26, 2012, and following a hearing, the

motion was denied. This timely appeal followed.

     Appellant complied with the trial court’s order to file a concise

statement of errors complained of on appeal within 21 days pursuant to

Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A., and the trial court has filed an

opinion. The following issues have been presented for our review:

           1.    Whether the trial court erred in denying
                 Appellant’s Post-Sentence Motions with respect
                 to Appellant being denied a fair trial where
                 Agent Jason Hammerman referenced a prior
                 bad act at trial?

           2.    Whether the trial court erred where it held that
                 the Commonwealth’s conduct in the following
                 instances failed to constitute a violation of the
                 requirements of Brady v. Maryland, 373 U.S.
83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963):

                 i.     where the Commonwealth did not
                        disclose the investigatory notes of
                        Agent Jason Hammerman?

                 ii.    where the trial court failed to
                        mandate that the Attorney General
                        disclose its internal operating
                        procedures regarding the use of
                        the confidential informant in this
                        case, Oscar Williams (hereinafter,
                        “C.I.”)?

                 iii.   where the Commonwealth failed
                        [to] disclose the grand jury


                                    -5-
J. A11030/14

                      testimony  of       Agent      Jason
                      Hammerman?

                iv.   Where the Commonwealth failed to
                      provide the debriefing location of
                      the C.I.?

          3.    Whether the trial court erred in failing to
                suppress, and subsequently allowing into
                evidence, certain text messages, where said
                messages were not properly authenticated?

          4.    Whether the trial court erred where it held that
                Appellant’s convictions were not against the
                sufficiency of the evidence?

          5.    Whether the trial court erred where it held that
                his convictions were not against the weight of
                the evidence?

          6.    Whether the trial court erred at trial where it
                allowed the C.I. to dress in street clothes, as
                opposed to prison garb, when he was
                incarcerated at the time of trial?

          7.    Whether the trial court erred for failing to
                strike a juror where she was the wife of a
                retired police chief?

          8.    Whether the trial court erred at trial by failing
                to sustain defense counsel’s continuing
                objection that the Commonwealth was leading
                the C.I. during direct examination?

          9.    Whether the trial court erred where it held that
                Appellant was properly sentenced pursuant to
                the mandatory term of imprisonment under
                18 Pa.C.S.A. §7508, when the Commonwealth
                failed to provide defense counsel with
                reasonable notice to proceed under said
                statute?

          10.   Whether the trial court erred in not allowing
                Appellant to proceed with a Motion for Habeas


                                   -6-
J. A11030/14

                  Corpus after    he   waived   his   preliminary
                  hearing?

            11.   Whether the trial court erred at Appellant’s
                  Omnibus Pretrial Hearing by permitting
                  Agent Jason Hammerman to read a statement
                  of consent allegedly signed by the C.I., over
                  the hearsay objection of defense counsel,
                  thereby allowing the charges to improperly
                  proceed to a jury trial?

            12.   Whether the trial court erred at Appellant’s
                  Omnibus Pretrial Hearing by permitting
                  Agent Jason Hammerman to read a statement
                  of consent allegedly signed by the C.I. in this
                  case, where the C.I. did not testify as to
                  whether he was coerced into signing said
                  statement, thereby using such evidence to
                  conclude that it was proper to allow the
                  Commonwealth to proceed to trial against
                  Appellant?

Appellant’s brief at 6-9.2

      The first issue presented concerns whether the trial court erred in

declining to grant a mistrial after Agent Hammerman referenced a “prior bad

act” on cross-examination.

      “It is axiomatic that evidence of prior crimes [or bad acts] is not

admissible for the sole purpose of demonstrating a criminal defendant’s

propensity to commit crimes.” Commonwealth v. Jackson, 900 A.2d 936,

940 (Pa.Super. 2006) (internal citations omitted).    See Pa.R.E. 404(b)(1).

This rule is violated where evidence presented to the jury either expressly,


2
  In addressing these issues, we note that appellant has failed to indicate
where in the record the issues are preserved for appeal.               See
Pa.R.A.P. 2119(e) (statement of place of preservation of issues).


                                    -7-
J. A11030/14

or by reasonable implication, indicates that the defendant has engaged in

other criminal activity. Commonwealth v. Padilla, 923 A.2d 1189, 1195

(Pa.Super. 2007), appeal denied, 934 A.2d 1277 (Pa. 2007).                However,

mere passing reference to prior criminal activity is insufficient to establish

improper prejudice by itself.      Id.    The inquiry into whether prejudice has

accrued is necessarily a fact specific one. Id.

        Appellant directs our attention to the following portion of testimony:

              Q:    Okay. So, and again,         the only conversation
                    you heard between this       confidential informant
                    and [appellant] is the       confidential informant
                    saying where you at,          and him saying I’m
                    around the corner?

              A:    Correct.

              Q:    And when you said that he--he was saying
                    around the corner was it your understanding
                    that he was saying he was around the corner
                    from the CI’s house?

              A.    No. Well, we weren’t sure. He said the CI
                    advised us that this was an area where they
                    had done prior transactions. So we knew
                    that’s where to go.

Notes of testimony, 10/9/12 at 102 (emphasis added). The defense lodged

an objection, arguing that the witness made a reference to a prior bad act.

(Id.)

        Appellant   now   argues   that    the    agent’s   response   “unavoidably

imbedded in the minds of the jurors that [a]ppellant had a history of selling




                                         -8-
J. A11030/14

drugs . . . at the exact spot at which it is alleged that the underlying deal

took place.” (Appellant’s brief at 21.)

      Appellant relies on Commonwealth v. LeGares, 709 A.2d 922

(Pa.Super. 1998).    In LeGares, we found that the trial court erroneously

admitted into evidence criminal activity of the appellant, which was

unrelated to the charges. In LeGares, the admitted evidence was testimony

that appellant had discharged a firearm on a prior occasion, similar to the

one used in the murder, approximately three and one-half blocks away from

the murder scene.     Id. at 926.   We find LeGares distinguishable as the

testimony therein was clearly referring to the appellant. Here, as the trial

court found, the agent’s use of the term “they” was ambiguous and could

have been a reference to the CI’s prior transactions with others rather than

appellant. (Trial court opinion, 5/4/12 at 24.)

      We conclude there is no merit to appellant’s argument. We fail to see

how the passing reference testimony could be characterized as evidence of

“prior bad acts” of appellant. There was no explicit mention of a prior drug

transaction involving appellant.    We agree with the trial court that the

reference was veiled and did not have the unavoidable effect of depriving

appellant of a fair trial.   We also note that the challenged remark was

elicited by defense counsel in response to a question asked and the response

was not exploited by the Commonwealth.            Additionally, while appellant




                                     -9-
J. A11030/14

reserved the right to request a curative instruction, he ultimately did not

seek such an instruction. No relief is due.

      Next, appellant argues that he was denied a fair trial as the

Commonwealth violated Brady, supra, four separate times.           (Appellant’s

brief at 22.)   We will address each Brady claim in the order presented in

appellant’s brief.

                  To establish a violation under Brady, an
            appellant must demonstrate: 1) suppression by the
            prosecution 2) of evidence, whether exculpatory or
            impeaching, favorable to the [appellant], 3) to the
            prejudice of the [appellant].          The evidence
            purportedly suppressed must have been material to
            guilt. Evidence is material if there is a reasonable
            probability that, had the evidence been disclosed to
            the defense, the result of the proceeding would have
            been different.

Commonwealth v. Clark, 961 A.2d 80, 89 (Pa. 2008) (citations and

quotation marks omitted) (alteration in original).

      The first allegation of a Brady error involves Agent Hammerman’s

initial notes of the investigation, which were destroyed. (Appellant’s brief at

23-25.)   During trial, Agent Hammerman testified that he destroyed his

initial notes after he drafted his report. (Notes of testimony, 10/9/12 at 34.)

Appellant misperceives the essence of Brady.         Once defense counsel has

made a request for so-called “Brady material,” which again is exculpatory

evidence, the prosecution is under an obligation to produce all such material

responsive to the request to an accused.        Here, there was nothing to

produce as the agent had destroyed his notes; and as such, this matter is


                                    - 10 -
J. A11030/14

not properly characterized as a Brady issue. We are thus unpersuaded by

this argument and agree that appellant has not demonstrated that written

notes were withheld by the prosecution.3

      Next, appellant avers that the Commonwealth failed to produce the

debriefing location of the CI. (Appellant’s brief at 25.) Following review, we

find the trial court’s opinion, filed April 25, 2013, properly disposes of this

question. We will adopt it as our own and affirm on that basis. (Trial court

opinion, 4/25/13 at 22-23.)

      Appellant also argues that the Commonwealth committed a Brady

violation by not disclosing the Attorney General’s operating procedures

regarding the use of the CI.    (Appellant’s brief at 28.)   Again, we find no

error with the trial court’s rationale regarding this Brady claim.     The trial

court’s opinion disposing of appellant’s amended omnibus motion, filed on

May 4, 2012, and its Rule 1925(a) opinion, filed April 25, 2013, properly

dispose of this question. We will adopt them as our own and affirm on that

basis. (Trial court opinion, 5/4/12 at 5-7; trial court opinion 4/25/13 at 21.)

      The final Brady claim presented concerns the Commonwealth’s failure

to disclose the grand jury testimony of Agent Hammerman.           (Appellant’s


3
  Moreover, as the trial court points out, appellant has not directed this court
to the place in the record where he requested Agent Hammerman’s
handwritten notes.        (Trial court opinion, 4/25/13 at 22.)             See
Pa.R.A.P. 2117(c)(4), Pa.R.A.P. 2119(e).        We observe that appellant’s
omnibus pre-trial motions to compel discovery did not address or request
the production of these notes. (Docket #46, 52.) Additionally, this issue
was not addressed at the pre-trial hearing.


                                     - 11 -
J. A11030/14

brief at 29.) Following a review of the record, we cannot find that appellant

requested or applied for the disclosure of the grand jury testimony. (See

Docket #46, 52.)      Nor does appellant direct this court to where he has

preserved this issue for appeal during trial; appellant is required to set forth

in both the statement of the case and in the argument of the appellate brief

the place in the record where the issue presented for decision on appeal has

been raised or preserved below.     Pa.R.A.P. 2117(c)(4), Pa.R.A.P. 2119(e).

Thus, we could find this claim waived.

      However, after reviewing appellant’s argument on appeal, we agree

with the Commonwealth that appellant has failed to establish that there was

information in the agent’s grand jury testimony that differed from his trial

testimony in a way that was favorable to the defense.         Appellant merely

states that “it absolutely can be inferred that [the] grand jury testimony

would have provided Appellant, at least, with an invaluable tool for

cross-examination of [Agent] Hammerman.” (Appellant’s brief at 29.) Mere

speculation will not suffice.

      We now turn to appellant’s claim that he was denied a fair trial

because the Commonwealth introduced text messages without proper

authentication. (Appellant’s brief at 29.) Specifically, he avers that the CI

testified to the content of alleged text messages from memory, and there

was no circumstantial evidence offered to substantiate the messages.




                                     - 12 -
J. A11030/14

     In permitting the testimony, the trial court, relied on Commonwealth

v. Koch, 39 A.3d 996 (Pa.Super. 2011), appeal granted, 44 A.3d 1147

(Pa. 2012). In Koch, the defendant was convicted of possession with intent

to deliver and possession of a controlled substance as an accomplice.    On

appeal, the defendant challenged the admission at trial of drug-related text

messages from her phone, contending the messages were not properly

authenticated as there was no evidence substantiating that she was the

author of the messages and the messages were inadmissible hearsay. Id.

at 1002, 1005. This court reversed, finding merit to both contentions. Id.

at 1005-1007.

     The court addressed the question of authentication of text messages

as an issue of first impression, finding precedent from Pennsylvania and

other states relied upon the principle that e-mails and text messages are

documents subject to the same general requirements for authenticity as

non-electronic documents. Id. at 1003-1004. The Koch court stated:

                 As these cases illustrate, the difficulty that
           frequently arises in e-mail and text message cases is
           establishing authorship.      Often more than one
           person uses an e-mail address and accounts can be
           accessed without permission. In the majority of
           courts to have considered the question, the mere
           fact that an e-mail bears a particular e-mail address
           is inadequate to authenticate the identity of the
           author; typically, courts demand additional evidence.

                 Text messages are somewhat different in that
           they are intrinsic to the cell phones in which they are
           stored. While e-mails and instant messages can be
           sent and received from any computer or smart


                                   - 13 -
J. A11030/14

            phone, text messages are sent from the cellular
            phone bearing the telephone number identified in the
            text message and received on a phone associated
            with the number to which they are transmitted. The
            identifying information is contained in the text
            message on the cellular telephone. However, as
            with e-mail accounts, cellular telephones are not
            always exclusively used by the person to whom the
            phone number is assigned.

Id. at 1004-1005.

     The Koch court found the trial court erred in admitting the text

messages because although the defendant acknowledged ownership of the

phone, a police officer conceded that the author of the drug-related

messages could not be ascertained and some of the messages referred to

the defendant in the third person, indicating she did not write some of the

messages.      Id. at 1005.   We found that authentication of electronic

communications requires more than mere confirmation that the number

belonged to a particular person and that additional evidence which tends to

corroborate the identity of the sender is required. Id. at 1005. The court

noted there was no testimony from the persons who sent or received the

text messages and no contextual clues in the messages tending to reveal the

identity of the sender. Id. We found the defendant’s physical proximity to

the telephone at the time of arrest was of no probative value in determining

whether she authored text messages days or weeks before. Id.4


4
 Furthermore, the messages were not admissible as admissions of a party
opponent because the Commonwealth was unable to prove the defendant
was the author of the messages. Id. at 1006.


                                   - 14 -
J. A11030/14

      The   trial   court,   and   the   Commonwealth,   posits   that   sufficient

circumstantial evidence was presented to corroborate appellant’s identity as

the sender of the messages the CI testified that he received. First, the CI

who was a party to the text messages, and not a police officer as in Koch,

testified regarding the contents of the text messages. The CI testified that

he received a text message from the cellular telephone number assigned to

appellant, and the messages set forth the details of the transaction which

would take place. The CI then received a telephone call from this number

indicating that he was “around the corner” and ready to meet to complete

the sale.   Agent Hammerman verified that it was appellant’s voice on the

call. When the CI met with appellant, the exact transaction described in the

texts messages occurred. When combined, all of this evidence is sufficient

to authenticate that the text message to the CI was written by appellant,

and the court did not abuse its discretion in admitting the CI’s testimony.5

      The fourth issue presented concerns the sufficiency of the evidence

supporting his convictions. (Appellant’s brief at 31.) Our standard of review

is well settled:

                    The standard we apply in reviewing the
             sufficiency of the evidence is whether viewing all the
             evidence admitted at trial in the light most favorable
             to the verdict winner, there is sufficient evidence to
             enable the fact-finder to find every element of the

5
  Additionally, the officer was cross-examined about the investigation and
the fact that they did not pull any of the phone logs from the CI to see with
whom he was communicating.           (Notes of testimony, 10/9/13 at 120,
126-128.)

                                         - 15 -
J. A11030/14

           crime beyond a reasonable doubt. In applying the
           above test, we may not weigh the evidence and
           substitute our judgment for the fact-finder.         In
           addition, we note that the facts and circumstances
           established by the Commonwealth need not preclude
           every possibility of innocence. Any doubts regarding
           a defendant’s guilt may be resolved by the fact-
           finder unless the evidence is so weak and
           inconclusive that as a matter of law no probability of
           fact    may    be     drawn    from   the     combined
           circumstances. The Commonwealth may sustain its
           burden of proving every element of the crime beyond
           a    reasonable    doubt    by    means     of   wholly
           circumstantial evidence. Moreover, in applying the
           above test, the entire record must be evaluated and
           all evidence actually received must be considered.
           Finally, the [finder] of fact while passing upon the
           credibility of witnesses and the weight of the
           evidence produced, is free to believe all, part or none
           of the evidence.

Commonwealth v. Fabian, 60 A.3d 146, 150-151 (Pa.Super. 2013),

quoting Commonwealth v. Jones, 886 A.2d 689, 704 (Pa.Super. 2005),

appeal denied, 897 A.2d 452 (Pa. 2006) (citations omitted).

     We note that, in his sufficiency arguments, appellant suggests that the

Commonwealth’s witnesses were incredible.         (See appellant’s brief at

34-36.) A sufficiency of the evidence review, however, does not include an

assessment of the credibility of the testimony offered by the Commonwealth.

Commonwealth v. Brown, 648 A.2d 1177, 1191 (Pa. 1994). Such a claim

is more properly characterized as a weight of the evidence challenge.

Commonwealth v. Bourgeon, 654 A.2d 555, 558 (Pa.Super. 1994),

appeal denied, 668 A.2d 1121 (Pa. 1995).




                                   - 16 -
J. A11030/14

      Nevertheless, we find no error with the trial court’s findings regarding

the sufficiency of the evidence. We have reviewed the briefs, the relevant

law, and the opinion authored by the Honorable Thomas M. Piccione.          We

find that Judge Piccione’s opinion correctly disposes of appellant’s sufficiency

issue, and accordingly, we affirm on that basis. (Trial court opinion, 4/25/13

at 10-16.)

      Appellant also argues that the verdicts were against the weight of the

evidence. (Appellant’s brief at 37.)

             Appellate review of a weight claim is a review of
             the exercise of discretion, not of the underlying
             question of whether the verdict is against the
             weight of the evidence. Because the trial judge
             has had the opportunity to hear and see the
             evidence presented, an appellate court will give the
             gravest consideration to the findings and reasons
             advanced by the trial judge when reviewing a trial
             court’s determination that the verdict is against the
             weight of the evidence. One of the least assailable
             reasons for granting or denying a new trial is the
             lower court’s conviction that the verdict was or was
             not against the weight of the evidence and that a
             new trial should be granted in the interest of justice.

                   This does not mean that the exercise of
                   discretion by the trial court in granting or
                   denying a motion for a new trial based
                   on a challenge to the weight of the
                   evidence is unfettered. In describing the
                   limits of a trial court’s discretion, we
                   have explained[,] [t]he term ‘discretion’
                   imports the exercise of judgment,
                   wisdom and skill so as to reach a
                   dispassionate conclusion within the
                   framework of the law, and is not
                   exercised for the purpose of giving effect
                   to the will of the judge. Discretion must


                                       - 17 -
J. A11030/14

                  be exercised on the foundation of
                  reason, as opposed to prejudice,
                  personal motivations, caprice or arbitrary
                  actions. Discretion is abused where the
                  course pursued represents not merely an
                  error of judgment, but where the
                  judgment is manifestly unreasonable or
                  where the law is not applied or where the
                  record shows that the action is a result of
                  partiality, prejudice, bias or ill will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis in

original) (citations omitted).

      Appellant refers us to the argument he made in his sufficiency

challenge concerning the veracity of the CI.       He again points out that a

hand-to-hand transaction was never observed.         The trial court, however,

reviewed the evidence and rejected appellant’s weight claim based on the

entirety of the record. The parties presented conflicting evidence that the

jury, as fact-finder, was authorized, and indeed required, to accept or reject.

The jury’s choice to believe the CI’s version of the events was purely within

its discretion and will not be disturbed on appeal; it is not this court’s duty,

but that of the fact-finder, to resolve a credibility dispute. Upon review of

the entire record and in deference to our standard of review, we determine

that the trial court did not abuse its discretion by finding that the verdict did

not shock the conscience. Thus, we conclude that the court made no error

in refusing to grant a new trial based on the weight of the evidence.

      Next, appellant avers that he was denied a fair trial as the CI was

permitted to wear civilian clothing instead of his prison attire. (Appellant’s


                                     - 18 -
J. A11030/14

brief at 39.)    Noting that there is no precedential decision to rely on,

appellant suggests that it is “inappropriate to allow an inmate-witness to

wear plainclothes in order to give the perception of trustworthiness in the

minds of the jury.” (Id.) We find this argument to be wholly without merit

and illogical.   As the trial court succinctly stated, “[appellant’s] counsel

extensively questioned the CI about his prior arrests and his current

residence in prison. [Appellant’s] presumption of innocence was in no way

affected by the CI’s attire.” (Trial court opinion, 8/5/13 at 11.)

      Appellant next claims that he was denied a fair trial where the trial

court allowed the wife of a retired police chief to sit on the jury panel.

However, the notes of testimony from the voir dire were not transcribed.

“Pa.R.A.P. 1911 makes it abundantly plain that it is the responsibility of the

Appellant to order all transcripts necessary to the disposition of his appeal.”

Commonwealth v. Steward, 775 A.2d 819, 833 (Pa.Super. 2001), appeal

denied, 792 A.2d 1253 (Pa. 2001). Moreover, appellant has not attempted

to supplement the record with a statement in absence of transcript pursuant

to Pa.R.A.P. 1923. Therefore, we consider the issue waived. Id.

      In the eighth issue, appellant contends that he was denied a fair trial

where the Commonwealth asked leading questions during the direct

examination of the CI.    (Appellant’s brief at 41.)   Following review of the

record, we cannot find that the trial court abused its discretion.




                                     - 19 -
J. A11030/14

      Generally, the party calling a witness in a criminal proceeding may not

interrogate the witness by putting leading questions to the witness.

Commonwealth v. Chambers, 599 A.2d 630, 640 (Pa. 1991). However,

Pennsylvania Rule of Evidence 611(c) recognizes the necessity of permitting

leading questions “to develop” a witness’ testimony.        Pa.R.E. 611(c).   The

rule that a party calling a witness is not permitted to ask leading questions is

to be liberally construed, with a large measure of discretion in the court to

permit parties to elicit any material truth without regard to the technical

considerations   of   who    called   the      witness.    Chambers,     supra;

Commonwealth v. Deitrick, 70 A. 275 (Pa. 1908).

      As the Commonwealth observes, defense counsel lodged three

objections during direct examination.          The first objection and the third

objection were sustained; the Commonwealth voluntarily rephrased the

second question. (Notes of testimony, 10/9/12 at 145-146, 165, 168-170.)

The trial court observed the CI was not sophisticated and provided the

prosecutor some leeway under the circumstances. We cannot find that the

elicited responses were of such a character that the information would not

have come into evidence but for the leading format.          Moreover, appellant

has not cited any legal authority to successfully demonstrate that the type of

questions posed by the prosecutor went beyond the recognized exception

articulated in the Rules of Evidence or that these questions and the elicited




                                      - 20 -
J. A11030/14

responses proved prejudicial. See generally Pa.R.A.P. 2119. Accordingly,

no relief is due.

       Next, appellant avers that he did not receive appropriate notice of the

Commonwealth’s         intent   to    seek     the    applicable   mandatory       minimum

sentence.     (Appellant’s brief at 41.)         We find the trial court has properly

disposed of this issue, and thus, we affirm on that basis.                    (Trial court

opinion, 4/25/13 at 27-29.)

       In his tenth issue, appellant contends the trial court erred in denying

his writ of habeas corpus. (Appellant’s brief at 42.) No relief is due.

       At the time scheduled for a preliminary hearing on June 18, 2009,

appellant entered into a stipulation that “the facts that the Commonwealth

would present would be sufficient to prove a prima facie case.”                    (Notes of

testimony, 6/18/09 at 2.)        Thereafter, appellant filed a petition for writ of

habeas corpus.         A hearing on appellant’s amended omnibus motion was

held on April 25, 2012, and the Commonwealth argued that appellant waived

his   right   to    challenge   the    Commonwealth’s         evidence   in    a    writ   of

habeas corpus due to its prior stipulation.              The trial court concurred and

denied the petition.

       We find no error.        If a habeas hearing were held, the court would

have relied on this stipulation. Commonwealth v. Morman, 541 A.2d 356,

360 (Pa.Super. 1988) (“To make this determination [at a habeas corpus

hearing], the trial court should accept into evidence the record from the



                                             - 21 -
J. A11030/14

preliminary   hearing    as   well   as     any    additional   evidence   which   the

Commonwealth may have available to further prove its prima facie case.”).

Thus, as the Commonwealth points out, a habeas hearing would have

served no purpose.      Furthermore, it is well settled that “once a defendant

has gone to trial and has been found guilty of a crime, any alleged defect in

the preliminary hearing is rendered immaterial.”                Commonwealth v.

Kelley, 664 A.2d 123, 127 (Pa.Super. 1995), appeal denied, 674 A.2d
1068 (Pa. 1996). Therefore, such a claim cannot serve as a basis for relief.

      The final claim presented is whether the trial court improperly applied

the rules of evidence at the hearing on the amended omnibus pre-trial

motion and improperly allowed the case to proceed to trial.                (Appellant’s

brief at 43.) Once again, we affirm based on the trial court’s well-reasoned

opinion. (Trial court opinion, 8/5/13 at 7-8.)

      Judgment of sentence affirmed.

Gantman, P.J.E joins the Memorandum.

Olson, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/12/2014




                                          - 22 -
                                                                                   Circulated 08/27/2014 03:40 PM




                            COMMONWEALTH OF PENNSYLVANIA          IN THE COURT OF COMMON PLEAS

                                         VS.                      LAWRENCE COUNTY, PENNSYLVANIA

                              WALTER MOORE, III, a/k/a            NO. 692 OF 2009, CR.
                               WALTER KEVIN MOORE, III
                                                                  OTN: K894083-1


                                                         APPEARANCES

                            For the Commonwealth:            Kristine M. Ricketts, Esquire
                                                             Deputy Attorney General
                                                             Office of the Attorney General
                                                             105 Independence Drive
                                                             Butler, PA 16001

                            For the Defendant:               Bradley G. Olson, Jr., Esquire
                                                             312 North Jefferson Street
                                                             New Castle, PA 16101


                                                           OPINION
                            Hodge, J.                                                   May 4, 2012

                                 Before the Court for disposition is an Amended Omnibus

                            Pretrial Motion consisting of a Petition for Writ of Habeas

                            Corpus, a Motion to Suppress Evidence, and a Motion to Compel

                            Discovery, filed by the Defendant, Walter Moore, II!

                            (hereinafter, "Defendant") .    A hearing on this matter was held

                            on April 25, 2012, at which time the Commonwealth submitted

                            the Preliminary Hearing Transcript and testimony of Agent

                            Jason M. Hammerman.

                                 According to the findings of the investigating grand

                            jury, the Defendant arranged to meet with Oscar Williams
        53"D
     JUDICIAL               (hereinafter, "C.!."), a confidential informant working in
     DISTRICT
                                               FiLEO/ORIGIHA'-
L. ... w"t;IIICE COUIIITV
                                           2llI2MAY    A II: 3i
                                               HELEN I. MORGAS
                                               PRO AND CLERK
r - - - - - , , - - - -- - - - . - . -. -


                                                                        •
                                                                                 Circulated 08/27/2014 03:40 PM




                    conjunction with the Pennsylvania Office of Attorney General,

                    on March 2, 2009.           At the prearranged meeting, the Defendant

                    sold 33.5 grams of cocaine to Oscar Williams.                The transaction

                    occurred in New Castle, Lawrence County, Pennsylvania.

                         The Defendant was ultimately charged with Possession of a

                    Controlled Substance (35 P . S. §780-113(a) (16)), Possession

                    with Intent to Deliver a Controlled Substance (35 P.S. §7BO-

                    113 (a) (30), Delivery of a Controlled Substance (35 P.S.

                    §780-113 (a) (30»), and Criminal Use of a Communication

                    Facility (1S Pa.C.S.A. §7512).                The Defendant now asserts that

                    the Commonwealth failed to present sufficient evidence to

                    establ i sh a prima facie case for the aforementioned charges

                    filed at both cases.

                         A preliminary hearing was held on June 18, 2009.                   The

                    transcript taken at the preliminary hearing indicates that the

                    Defendant did not waive his right to the preliminary hearing,

                    but he stipulated "that the facts that the Commonwealth would

                    present would be sufficient to prove a prima facie case" of

                    the charges filed.           (N.T. June 18 , 2009, p.2).     Based on the

                    stipulation presented at the preliminary hearing, the

                    Commonwealth argues that the Defendant has waived his right to

                    challenge the Commonwealth's evidence by filing a Writ of

                    Habeas Corpus.
      5S .. 0
    JUDICIAL
                                     ,   ,
    DISTRICT
                                             FILED/ORIGINA L
LAWIU!NCI! COUNTY
  'I:NN5"'-VANIA                                       AlI ' 3f
                                             HELE N I. MORGAI,
                                             P,1lG.AND. CLERK
                                                          ,
                                                                •
                                                                            Circulated 08/27/2014 03:40 PM




                           The Defendant asserts that he did not waive his right to

                     file a Writ of Habeas Corpus, and he argues that there is

                     insufficient evidence to establish that he waived his right to

                     file a Writ of Habeas Corpus knowingly and intelligently.

                           It is well settled that a petition for a writ of habeas

                     corpus is the proper means for testing a pre-trial finding

                     that the Commonwealth has sufficient evidence to establish a

                     prima facie case.       A pre-trial petition for a writ of habeas

                     corpus, therefore, is similar in purpose to a preliminary

                     hearing.     Commonwealth v. Morman, 541 A.2d 356, 359 (Fa. Super.

                     1988).     The burden is on the Commonwea l th to establish at

                     least a prima facie case that a crim has been committed and
                                                         e

                     the accused is the person who committed the specified crime.

                     rd.
                           When a defendant fails to challenge the Commonwealth's

                     evidence at a preliminary hearing or stipulates to the

                     sufficiency of the evidence that would otherwise be presented,

                     the defendant cannot la t er challenge the Commonwealth's

                     evidence by filing a Writ of Habeas Corpus.      Commonwealth v.

                     Wilk i ns, No. 1180 of 2004, CR. (Law.Co . Com.Pleas

                     11/4/2005) (affirming Commonwealth v. Carbone, No. 1055 of

                     2000, CR (Law.Co.Com.Pleas 4/ 19/2001).     Defendant's Petition

      !litO          for Writ of Habeas Corpus is therefore denied.
    JUDIC I A.L,.
    D I STR I C T
                                      "
                                          FILED/ O IGINAL
                                                  R
'-A"'RENCE COUNTY
   I'IlNNSVI.VAN,A                                 A II:   31
                                          HELEN I. HORGAN
                                          PRO AND CLERK
                                                            •
                                                                      Circulated 08/27/2014 03:40 PM




                         The Defendant next asserts that the Commonwealth failed

                    to comply with the Pennsylvania Wiretapping and Electronic

                    Surveillance Act, 18 Pa.C.S.A. §5704, in that the intercepted

                    conversations between the Defendant and the C.I. were not

                    consented to by either party.   The Commonwealth contests the

                    Defendant's assertion by submitting a letter to defense

                    counsel that establishes that the prosecuting officer,

                    Attorney Ricketts, did approve the wiretap.    See Commw.'s

                    Exhibit #1.   The Commonwealth also submitted a Memorandum of

                    Consent, which was executed by the C.I. thereby authorizing

                    interceptions of phone conversations with the Defendant from

                    February 2, 2009 through March 27, 2009.    See Commw.'s Exhibit



                         Section 5704 of the Pennsylvania Wiretapping and

                    Electronic Surveillance Act creates a list of exceptions to

                    communications that are otherwise barred from intercept i on .

                    The applicable exception to this case provides as follows:

                         It shall not be unlawful and no prior court approval
                         shall be required under this chapter for:

                               (2) Any investigative or law enforcement officer or
                              any person acting at the direction or request of an
                              invest i gative or law enforcement officer to
                              intercept a wire, electronic or oral communication
                              invol ving suspected criminal acti vi ties ...where:

                                   (ii) one of the parties to the communication
    5l .. D
                                   has g i ven prior consent to such interception.
  JUDICIAL                         However, no interception under this paragraph
  DIST RICT
                                   shall be made unless the Attorney General or a

          COUNTY
I'£NN$Yl.\IAH , A
                                                    4
                                                                              •
                                                                                       Circulated 08/27/2014 03:40 PM




                                                     deputy attorney general designated in writing
                                                     by the Attorney General ... of the county wherein
                                                     the interception is to be made, has reviewed
                                                     the facts and is satisfied that the consent is
                                                     voluntary and has given prior approval for the
                                                     interception r. J

                                   18 Pa.C.S.A. § 5704(21 (iii.

                                        This Court must recognize that the United States District

                                   Court previously determined that the 18 Pa.C.S.A.       §

                                   5704 (2) (ii) is preempted by the Federal Wiretap Act, 18

                                   U.S.C.A. §2516.     See Bansal v. Russ, 513 F. Supp. 2d 264 (E .D .

                                   Pa. 2007) (holding that Federal law does not require law

                                   enforcement officers to obtain the approval of the State

                                   Attorney General or a District Attorney when conducting a

                                   wiretap without a warrant where one party has consented to be

                                   recorded) .

                                        Regardless of the Bansal Court's decision, this Court

                                   finds that the Commonwealth has properly complied with §5704

                                   by providing evidence of the C.I.'s consent to the

                                   interception as         as the Deputy Attorney General's

                                   authorization of consent.      The Defendant's Motion to Suppress

                                   is therefore denied.

                                        The final issue before the Court for a determination is

                                   the Defendant's Motion to Compel Discovery.      In his motion,

                                   the Defendant requests this Court to compel the Commonwealth
               .. o
        JUDICIAL                   to provide the contract entered into by the C.I. with the
        DISTRICT




I.. ... WJlIENCIE COUNTY
       rIENNSY .. .., ... N ....
                                                                     5
. . . . - - - - - - r r - - - --   -   -    - - - .- --- ..


                                                                •
                                                                          Circulated 08/27/2014 03:40 PM




                   Office of Attorney General, the Bureau of Narcotics

                   Investigation's (hereinafter, the "BNI") internal operating

                   agreement, and internal documents identifying protocol

                   exercised by the BNI concerning the employment of confidential

                   informants in general.      The Defendant asserts that the

                   requested items may establish bias or motive by the C.l. to

                   testify against the Defendant and that these items are

                   necessary in preparation for cross-examination of the c,r.

                        The Pennsylvania Rules of Criminal Procedure, Rule 573

                   provides the Court with discretion to order the production of

                   any evidence "material to the preparation of the defense," as

                   long as the request is reasonable.         Pa.R.Crim.P. 573(B) (2) (a).

                   Evidence is material to the preparation of the defense if

                   there is a reasonable possibility that the information sought

                   will materially aid the defendant in presenting his defense

                   and is not obtainable from another source.         Commonwealth v.

                   King, 932 A.2d 948,     (Pa.Super. 2007).     Rule 573 goes on to

                   pennit discovery of "any other evidence specifically

                   identified by the defendant, provided the defendant can

                   additionally establish that its disclosure would be in the

                   interests of justice." Pa.R.Crim.P. 573(B) (2) (a) (iv).

                   When the requested information pertains to the credibility and

     S3RO          motive of a testifying witness, the Defendant must demonstrate
   JUDICIAL
   DISTR ICT
                   that the reliability of the witness may well be determinative

LAWRENCE COUNTY
 P[HNSVL\lAI'fIA
                                                       6
                                                           •
                                                                    Circulated 08/27/2014 03:40 PM




                   of defendant's guilt or innocence.   Commonwealth v. Marinelli,

                   810 A.2d 1257 (Pa. 2002).

                        In disposing of Defendant's motion, the Court considers

                   the fact that the C.I. will be a vital witness to the

                   Commonwealth's case-in-chief.   Information regarding any bias

                   or motive for testifying against the Defendant can be a

                   determinative factor in the jury's choice to accept or reject

                   the C.I.'s testimony as truthful.    For this reason, the Court

                   orders the Commonwealth to provide the Defendant with the

                   contract entered into by the C.I. with the Office of Attorney

                   General.

                        With respect to the Defendant's request for the BNI's

                   internal operating agreement and internal documents

                   identifying protocol exercised by the BNI concerning the

                   employment of confidential informants in general, the Court

                   cannot make the same determination regarding their necessity

                   to the Oefendant's case.

                        Consistent with t his Opinion, the Court will enter the

                   following Order of Court:




     51t1!)
   JUDICIAL
   DISTRICT



LAWAUoICE COUNTY
                                                   7
                                                                                Circulated 08/27/2014 03:40 PM



                         TRANSIIISSIC>< VERIFICATIC>< REPOOT

                                                                  TIME     65/64/2612 11:51
                                                                  NAI'E
                                                                  FAX      7246562479
                                                                  TEL      7246562479
                                                                  SER.*    BRDL9J990S45



DATE, TIME                                      65/64    II: 56
FAX t-D./NAME                                  u.se><  B
                                                021:e1:11
PAGE(S)                                         69
RESlLT                                         (](
""DE                                           STANDARD
                                               Eo<




  COMMONWEALTH OF PENNSYLVANIA                       IN THE COURT OF ::OMMON PLEAS

                     VS.                             LAWRENCE COUNTY, PENNSYLVANIA

       WALTER MOORE, III, a/k/a                      NO. 692 OF 2009, CR.
        WALTER KEVIN MOORE, III
                                               : OTN: K894083-1


                                       OReD OF cotlIlT

       AND NOW, this 4th day of May, 2012, thie case being before

   the Court on April 25, 2012 regarding the Oefencant's Petition

   for Writ of Habeas Corpus, with Deputy Attorney General

                M. Ricketts, Esquire, appearing and rerresenting the

   commonwealth of Pennsylvania, and with Bradley                         (I.    Olson, Jr.,

   Esquire, appearing and representing the Oefendallt, Walter

   Moora, III, and after completing a thorough rev:.ew of the

   Preliminary Hearing Transcript a.nd applicable                                      the

   court finds, and it is hereoy ORDERKD and                                     as follows:

          1.     Tl;le                     Petition for Writ of rlabeas Corpus
                                                                                                         Circulated 08/27/2014 03:40 PM




                              COMMONWEALTH OF
                                                 •                                         •
                                                                                IN THE COURT OF COMMON PLEAS
                              PENNSYLVANIA,
                                                                                LAWRENCE COUNTY, PENNSYLVANIA
                              VS.
                                                                                NO. 692 of 2009, C.R.
                              WALTER KEVIN MOORE, III,
                                                                                OTN: K894083-1
                                             Defendant

                                                                     APPEARANCES

                              FOR THE COMMONWEALTH:                         Maureen Sheehan-Balchon, Esquire
                                                                            Deputy Attorney General
                                                                            Drug Strike Force Section
                                                                            105 Independence Blvd.
                                                                            Butler, PA 16001

                              FOR THE DEFENDANT:                            Bradley Olson, Esquire
                                                                            312 North Jefferson Street
                                                                            2nd Floor
                                                                            New Castle, PA 16101

                                                                          OPINION

                              Piccione, J.                                                                    April 25, 2013

                                     Before the Court for disposition is Defendanfs Post Verdict Motion, which

                              consists of a Motion in Arrest of Judgment, a Motion for a New Trial, and a Motion to

                              Modify Sentence (hereinafter, collectively the "Motion" or "Post Verdict Motion"). The

                              Defendant, Walter Kevin Moore, HI (hereinafter, the "Defendant"), argues this Court

                              should arrest the judgment against him or grant the Defendant a new trial because (1)

                              there was insufficient evidence to sustain his conviction , (2) his conviction was against

                              the weight of the evidence presented, and (3) he was denied rights granted to him.

                              Defendant requests this Court enter an Order to arrest the judgment entered against

                              him or, in the alternative, grant the Defendant a new trial. Additionally, the Defendant
          :5lrtD
      JUCIC'''L               requests this Court modify and reconsider the Defendant's sentence because he was
      DISTRICT
                                                      FIL cO/OQ, :'G' I"r -__
                                                          .......... • -, 1 ,
L"'WRE ... CE      CQU"'T"
  .. EN ... S .. LV" .... "                         2013 APR 25 ;:J 12' 05

                                                      HELEN I. MORGAH
                                                      no ANOCLERK
                                                                                                     Circulated 08/27/2014 03:40 PM




                                                   •                                      •
                           allegedly improperly sentenced pursuant to the mandatory term of imprisonment. For

                           the reasons set forth below. the Defendant's requests are denied.

                                       Following a three-day jury trial, the Defendant was convicted of Possession of a

                           Controlled Substance pursuant to 35 P.S. § 780-113(a)(16), Possession with the Intent

                           to Deliver a Controlled Substance pursuant to 35 P.S. § 780-113(a)(30), Delivery of a

                           Controlled Substance pursuant to 35 P. S. § 780-113(a)(30), and Criminal Use of a

                           Communication Facility pursuant to 18 Pa.C.S.A. § 7512.                 The Defendant was

                           thereafter sentenced by this Court on November 16, 2012 to an aggregate of not less

                           than five (5) years nor more than ten (10) years of incarceration in a state criminal

                           facility.     This sentence was the result, inter alia, of this Court's                  of the

                           mandatory minimum sentence for the Defendant's conviction on the charge of Deliyery

                           of a Controlled Substance pursuant to 18 Pa.C.S.A. § 7508. On November 26, 2012,

                           the Defendant filed the instant Motion. A hearing was held in this Court on the Motion

                           on March 28, 2013.

                                       A challenge to the sufficiency of the evidence will be reviewed under the

                           following standard:

                                             The standard we apply in reviewing the sufficiency of the evidence
                                             is whether viewing all the evidence admitted at trial in light most
                                             favorable to the verdict winner, there is sufficient evidence to enable
                                             the fact-finder to find every element of the crime beyond a
                                             reasonable doubt. In applying [the above) test, we may not weigh
                                             the evidence and substitute our judgment for the fact-finder. In
                                             addition, we note that the facts and circumstances established by
                                             the Commonwealth need not preclude every possibility of
                                             innocence. Any doubts regarding a defendant's guin may be
                                             resolved by the fact-finder unless the evidence is so weak and
                                             inconclusive that as a matter of law no probability of fact may be
        S)""                                 drawn from the combined circumstances. The Commonwealth may
     JUDICIAL.                               sustain     burden of proving every element of the crime beyond a
     DISTRICT
                                             reasonable doubt by means of wholly circumstantial evidence.

LAW" . .. C. C" ..... TT
      .. STL"A"' .....
                                                                           2
                                                                                                          Circulated 08/27/2014 03:40 PM




                                                •                                          •
                                          Moreover, in applying the above test, the entire record must be
                                          evaluated and all evidence actually received must be considered.
                                          Finally, the [finder! of fact while passing upon the credibility of
                                          witness and weight of the evidence produced, is free to believe all,
                                          part or none of the evidence.

                           Com v. Devine, 26 A.3d 1139, 1145 (Pa. Super. 2011) (cning Comm. v. Jones, 874
A.2d 108, 120-21 (Pa. Super, 2005).

                                   In reviewing the evidence in the light most favorable to the Commonwealth,

                           there is sufficient evidence to sustain the guiny verdict on the above charges. On or

                           about March 2, 2009, under the supervision of Agent Jason Hammerman' (hereinafter,

                           "Agent Hammerman") and the Pennsylvania Office of the Attomey General, a

                           confidential informant (hereinafter, a "CI") performed a controlled purchase from the

                           Defendant, which yielded a substance that tested pasnive for cocaine.                        Agent

                           Hammerman became familiar with the CI in August 2008. A controlled purchase was

                           executed upon the CI shortly after the CI moved to Lawrence County from Mississippi.

                           Additionally, On November 5, 2008, the CI was arrested by the New Castle Police

                           Department in a high drug trafficking area, after which time the CI entered into a

                           confidential informant agreement with the Office of the Attorney General.                    Agent

                           Hammerman testified during the trial that he became aware of the Defendant from

                           information provided by the CI. The CI testified that he was testifying in the instant

                           case as a result of his plea negotiation related to the November 5, 2008 arrest. Based

                           upon information provided by the CI, Agent Hammerman began to investigate the

                           Oefendant and became familiar with his looks, his vehicles, and the areas in which he

                           lived and frequented.
        URI)
     JUDICIAL.
      DISTRICT


                           \ Agent Jason Hammerman is a special agent with the Drug Enforcement Agency.
..... WR .. .. C£ COU"TY



                                                                          3
                                                                                                  Circulated 08/27/2014 03:40 PM




                        •
                                                     •
                                          Agent Hammerman testified that on February 27, 2009 the   cr   attempted to

                              make contact with the Defendant by dialing his cell phone number, but was unable to

                              reach him. On March 2, 2009, the CI met Agent Hammerman at approximately 2:39

                              P.M. and the CI began attempting to contact the Defendant. The     cr was released     at

                              3:30 P.M., after he was unable to reach the Defendant.    Agent Hammerman informed

                              the CI that he would be in the area until approximately 5:00 P.M., and the CI was

                              instructed to contact Agent Hammerman if he was able to get in contact with the

                              Defendant. No surveillance was conducted on the CI or his phone after the CI left !he

                              presence of the agents. Thereafter, at 4:45 P.M. the CI contacted Agent Hammerman

                              and advised him that he made contact with the Defendant. The CI informed Agent

                              Hammerman that the Defendant contacted him via text message and had arranged a

                              deal for one and one quarter (1 .25) ounces of crack cocaine in exchange for

                              $1 ,500.00.

                                          Agent Hammerman picked up the CI and took him to an area on Croton Avenue

                              and effectively conducted a strip search on the CI to ensure he did not have any U.S.

                              currency, drugs, paraphernalia, or weapons on his person. Nothing was located on

                              the   cr.    After completing !he search, Agent Hammerman instructed the CI to make a

                              consensually recorded phone call to the Defendant at 724-614-9399, which was the

                              number provided by the         cr.   This phone call was ultimately recorded by the

                              Commonwealth and played for !he jury during the trial. During the call, the CI asked

                              the Defendant where he was and the Defendant responded that he was around !he

                              comer. The CI informed Agent Hammerman that the Defendant would probably be in
         5''' 0
      JUDI C IAL              the area of Ray Street and Elder Street in New Castle, Pennsylvania.              Agent
      D I S TRI C T




LAw .. " ..   cr   CO UNT Y



                                                                          4
                                                                                                           Circulated 08/27/2014 03:40 PM




                    •
                                                   •                                            •
                               Hammerman testified that he recognized the voice as the Defendant's voice. As a

                               result, Agent Hammerman dispatched surveillance agents to the area of Ray Street

                               and Elder Street; he and the CI also drove to the area at approximately 5:00 P.M. The

                               CI was then provided with $1,500.00 of prerecorded funds, and he was dropped off on

                               Ray Street, just before Ash Street. On this particular night, it was approximately 15

                           degrees, without precipitation, but WITh lingering snow on the ground.

                                     Agent Hammerman testified that he was assisted by Special Agent Geraci,

                            Corporal Lagnese, Chief Salem, and James Paglia'. Agent Geraci was in the vehicle

                           with Agent Hammerman, and Agent Hammerman had an open telephone line with

                           Corporal Lagnese. Agent Hammerman remained stationary in his vehicle while he

                           viewed the CI walk onto Ray Street. While the CI was walking, Agent Hammerman

                           informed Corporal Lagnese he was going to turn off Ray Street onto Elder Street,

                           thereafter traveling eastbound. On the north side of Elder Street, Agent Hammerman

                           viewed a burgundy Cadillac Escalade pickup truck (hereinafter, the "Escalade") in the

                           opening of an alleyway.            Agent Hammerman recognized the vehicle to be the

                           Defendant's and observed the Defendant in the driver's seat.                  Agent Hammerman

                           testified that he could see through the windshield when he identified the Defendant

                           and noted that there were no other individuals in the vehicle.                        When Agent

                           Hammerman's vehicle passed the Escalade, it started to move westbound. Agent

                           Hammerman then turned south onto Scott Street then to a stationary position until the

                           transaction was terminated.

                           2Special Agent Geraci is a special agent with the Drug Enforcement Agency; Corporal Anthony Nick
        5, .. D
     JUOrCIAL
                           Lagnese is a corporal employed by the City of New Castle Police Department; Chief Robert Salem is the
     OISTRICT              ChIef of the City of New Castle Police Department; and James Paglia is an officer employed by the City
                           of New Castle Police Department. These individuals were involved in a jOint narcotics investigation in
                           the City of New Castle, in Lawrence County during the instanl time period.
LAW .. IEN"'" CDuNT"
  .. ENN5YLV ..... ' ...

                                                                              5
                                                  - -        --_ .. .                           Circulated 08/27/2014 03:40 PM




                      •
                                               •                                     •
                                   Subsequently, Agent Hammerman viewed the Escalade tum from Ray Street

                            onto Ash Street and it began driving towards Agent Hammerman's vehicle on Sectt

                            Street. Agent Hammerman observed the Defendant driving the Escalade with only the

                            CI in the passenger seat until it turned northbound on Sectt Street.               Agent

                            Hammerman began traveling southbound on Sectt Street and Agent Hammerman

                            continued observing from the rearview mirror. Agent Hammerman saw the Escalade

                            tum onto Elder Street, at which point Agent Hammerman lost sight of the vehicle as he

                            continued driving straight on Scott Street.

                                   Corporal Lagnese was ecnducting physical surveillance in an unmarked vehicle

                            located on Ray Street.     He witnessed Agent Hammerman drop off the Clan Ray

                            Street. He observed the CI continue to walk north on Ray Street to the interserction of

                            Ray Street and Elder Street. At that intersection, Corporal Lagnese witnessed the CI

                            enter into the Escalade. Corporal Lagnese did not see the CI make any contact with

                            any other person or make any stops. Corporal Lagnese observed the Escalade tum

                            south bound onto Ray Street towards Corporal Lagnese's vehicle. When the Escalade

                            passed Corporal Lagnese's vehicle, Corporal Lagnese identified the Defendant as the

                            operator of the vehicle, and the CI was sitting in the front passenger street. Corporal

                            Lagnese then observed the Escalade make a left-hand turn onto Ash Street at which

                            time Corporal Lagnese began to follow the Escalade. Agent Hammerman advised

                            Corporal Lagnese that the Escalade turned lett onto Scott Street; and Corporal

                            Lagnese parked his vehicle close to the intersection of Ash Street and Scott Street and

                            lost sight of the Escalade. Agent Hammerman then advised Corporal Lagnese that the
         5311' D
      JUOICIAL.             Escalade turned back onto Elder Street. Corporallagnese then witnessed the CI tum
      OISTRICT




... ,oWRt;",cc   C OUNT Y



                                                                          6
                                                                                                      Circulated 08/27/2014 03:40 PM




                                           •                                             •
                     from Elder Street on foot and walk onto Scott Street directly back to Corporel

                     Lagnese's vehicle. The CI got into Corporal Lagnese's vehicle and handed Corporal

                     Lagnese a bag containing suspected crack cocaine.

                             Corporal Lagnese then called Agent Hammemnan and advised him the CI was

                     in custody in his vehicle, and the CI provided drugs to Corporal lagnese. Agent

                     Hammemnan testified that while he was conducting surveillance of the CI and the

                     Defendant, he did not see any other individuals around the city block either on foot or

                     in a vehicle.     Additionally, he did not see the Defendant's car stop at any other

                     location, nor did he see the CI make contact with any other person.

                            Agent Hammemnan testified that after discussing the transaction with the other

                    agents, there was a "negligible" period of time, several seconds, during which the CI

                    was not under surveillance. Although Agent Hammerman testified that it is possible

                    that there was enough time for a person to walk casually, bent over, pick something off

                    the ground, and then continue to walk; however, this CI is a large individual, in excess

                    of 300 pounds, who walks slowly. If the CI were to bend over and pick something up

                    from the ground, it would have been a very obvious gesture.

                            After being advised that the CI was in the custody of Corporal Lagnese, Agent

                    Hammemnan met with Corporal Lagnese and the CI at predetemnined location. Upon

                    arrival, Corporal lagnese handed Agent Hammemnan a package of what was later

                    detemnined to be crack cocaine'. The package contained five separate bags of the

                    crack cocaine. During the trial, the CI identified the package containing five separate


                    1 The Commonwealth and the Defendant agreed to the following stipulation that was read to the jury by
     53 .. 0
   JUDICIAL
                    this Court: "The drug evidence was properly handled during chain of custody, subject to proper testing
   DISTRICT         procedures at the Pennsylvania State Police Crime Lab, drug evidence tested positive for cocaIne base,
                    a Schedule II controlled substance and the five bags had a total weight of 33.5 grams." (T.T. Day 2, pg.
                    8).
LAWRENCE   COUNTY



                                                                       7
                                                                                                 Circulated 08/27/2014 03:40 PM




                         •
                                                 •                                    •
                              bags therein was indeed the crack cocaine that the Defendant had given to him in

                              exchange for $1,500.00 on May 2,2009. Agent Hammerman then conducted another

                              strip search of the CI which yielded no additional controlled substances, US currency,

                              paraphernalia or weapons. Thereafter, the CI was debriefed by the above agents.

                              Agent Hammerman made the following determinations based upon conversations

                              the other surveillance agents and the CI: the team was able to maintain surveillance

                              upon the CI; the CI met with the Defendant in the Defendant's vehicle; the Defendant

                              and the CI drove around the block; a transaction occurred for $1,500.00 in exchange

                              for one and one quarter ounces of crack cocaine; the CI did nol meet with anyone else;

                              the CI exited the Defendant's vehicle then met with Corporal Lagnese, who brought the

                              CI to the meeting location.

                                    The CI testified at trial regarding his involvement in the controlled purchase of

                              crack cocaine from the Defendant. He testified that on March 2, 2009, he attempted to

                              make contact with the Defendant early in the day in the presence of Agent

                              Hammerman. After several unsuccessful attempts, the CI returned to his home on

                              Cleveland Street in New Caslle, Pennsylvania. While at home, the CI received a text

                              message from the Defendant.      While in the Escalade         the Defendant, the CI

                              testified that he gave the Defendant the money provided to him by Agent Hammerman,

                              and the Defendant gave the CI the drugs. The CI testified that there were no other

                              individuals in the vehicle, and the entire transaction took approximately four to five

                              minutes.   The Defendant dropped the CI off where he had initially gotten into the

                              Defendant's vehicle on Ray Street. The CI then got into Corporal Lagnese's vehicle
              .. o
      JUDICIAL                after walking up the street. The CI testified that he did not see anyone else on the
      DISTRICT




L A WRI!:N                                                                                                    Circulated 08/27/2014 03:40 PM




                                                  •                                      •
                               street while he was walking to Corporal Lagnese's vehicle, he did not have contact with

                               anyone on the street, nor did he ever stop to pick up anything from the street.

                                      Once inside Corporal Lagnese's vehicle, the CI gave Corporal Lagnese the

                               drugs he received from the Defendant. Corporal Lagnese then took the CI to another

                               location where his clothing and body were searched again. Shortly thereafter, the CI

                               received a call on his phone from the Defendant asking the CI if the drugs were all

                               right. The CI told the Defendant that everything was fine, and he ended the call.

                                     Agent Hammenman testified that normally an infonmant provides his own written

                               statement, but the CI in the instant matter does not read or wrtte the English language

                               well so the CI commun icated his statement to Agent Hammenman and Agent Geraci

                               during the meeting after the transaction with the Defendant, and the statements were

                               then transcribed. Both agents created the statement contemporaneously. The CI was

                               able to print his name at the bottom of the statement. After identifying the statement at

                               tria l, the CI indicated that was the statement he provided to Agent Hammenman; and

                               the CI signed the statement after Agent Hammenman read it back to him.

                                     Agent Hammenman also testified regarding the lack of recording surveillance

                               used in the transaction. Agent Hammenman testified that he had been using a key fob

                               for a vehicle as a recording device, but infonmation had leaked regarding what type of

                               device the agents had used. Addttionally, the CI did not have a vehicle that day, so

                               Agent Hammenman thought it would look suspicious for the CI to have a key fob

                               hanging off his person. Addttionally, an audio and video recording device could have

                               been placed upon the CI, but Agent Hammenman testified that he was concerned that tt
          "lor o
       JUOI C IAL
                               would have been spotted. Agent Hammenman also testified that in the past, Chief
              ICT




I.. ... W.,O:Nc:O: C: OuNT "



                                                                          9
                                                                                               Circulated 08/27/2014 03:40 PM




                                             •                                     •
                         Salem would carry a camera while on the street and take pictures, but since he works

                         within the City of New Castle, many people know him. Agent Hammerman was afraid

                         that having Chief Salem take pictures could compromise the operation.

                                Several months after this controlled purchase, in approximately May 2009, the

                         agents working this case conducted a "round up," during which all individuals were

                         arrested.   A press release was issued and photographs were published of the

                         individuals that were arrested in the case. The CI was included in the round up, so

                         Agent Hammerman did not utilize him to make any other purchase; however, he did

                         periodically keep in contact with the CI. In exchange for the CI's cooperation in this

                         transaction, he was subject to a $30 ,000.00 non-monetary bond at the time of his

                         arraignment for the charges              from an investigation by Agent Hammerman.

                         This non-monetary bond is favorable to those in the same circumstances as the CI.

                         The CI was later arrested on February 4, 2011 after a search warrant was executed on

                         his property that recovered crack cocaine, $7,000.00 in cash, scales and baggies,

                         assault rifle ammunition, and prescription medication not prescribed to him; however,

                         Agent Hammerman was personally unaware of this. The CI testified that following the

                         search warrant he fied the Commonwealth and went to Mississippi.              After being

                         arrested again, the CI testified that he negotiated a plea agreement that if he testified

                         against the Defendant in the instant case, he would get a favorable plea offer from the

                         Commonwealth.

                                The Defendanfs first assertion in his Post Verdict Motion is tlhat the

                                         of Pennsylvania failed to introduce sufficient evidence to establish the
       '3RO
     JUDICI .... L       material elements of the crimes beyond a reasonable doubt. The Defendant points to a
     DISTRICT




I.AWII[;NCIt eOI,lN,.y
   "ENN5 Y l.VAN'A

                                                                    10
                                                                                              Circulated 08/27/2014 03:40 PM




                                             •                                     •
                           number of matters the Commonwealth was unable to pralle beyond a reasonable

                          doubt.   As stated above, the Defendant was convicted of Possession of a Controlled

                           Substance pursuant to 35 P.S. § 780-113(a)(16), Possession with the Intent to Deliver

                          a Controlled Substance pursuant to 35 P.S. § 780:113(a)(30), Delivery of a Controlled

                          Substance    pursuant to 35 P.S. § 780-113(a)(30), and            Criminal   Use of a

                          Communication Facility pursuant to 18 Pa.C.S.A. § 7512.

                                      sustain a conviction for the crime of possession of a controlled substance,

                          the Commonwealth must prove that [the defendant] knowingly or intentionally

                          possessed a controlled substance without being properly registered to do so under the

                          Acl." Comm. v. Brown, 48 A.3d 426, 430 (Pa. Super. 2012). The Defendant was also

                          charged with posseSSion of a controlled SUbstance with the intent to deliver; since no

                          hand to hand transaction was observed, the Commonwealth must additionally prove

                          "that [the defendant] possessed the controlled substance with the intent to

                          manufacture, distribute, or delivery il." !Q.. Since the Defendant was not found with

                          crack cocaine on his person, the Commonwealth was required to establish that the

                          Defendant had constructive possession of the crack cocaine. See Comm. v. Kirkland,

                          831 A.2d 607, 611 (Pa. Super. 2003).

                                       Constructive possession is a legal fiction, a pragmatic
                                       construct to deal with the realities of crimina l law
                                       enforcement.     Constructive possession is an inference
                                       arising from a set of facts that posseSSion of the contraband
                                       was more likely than nol. We have defined constructive
                                       possession as "conscious dominion." We subsequently
                                       defined "conscious dominion" as "the power to control the
                                       contraband and the intent to exercise that control. " To aid
                                       application, we have held that constructive possession may
        S)"I;I                         be established by the totality of the circumstances.'
     JUDICIAL.
     CIISTA IC T
                          Comm. v. Parker, 847 A.2d 745, 750 (Pa. Super. 2004) (internal citations omitted).

"""""" CNell el;l uNT'I



                                                                    11
                                                                                                      Circulated 08/27/2014 03:40 PM




                                                    •                                   •
                                      Here, the Defendant challenges the Commonwealth's ability to prove the

                               Defendant had construction possession of the crack cocaine. The Defendant argues

                               this by pointing to the following concessions by the Commonwealth's wrtnesses: (1)

                               neither Agent Hammenman nor Corporal Lagnese saw the Defendant possess any

                               controlled substance; (2) no officer could observed the CI enter the Defendant's

                               Escalade; (3) no officer observed a hand-to-hand transaction between the CI and the

                               Defendant; (4) Corporal Lagnese did not witness when or where the CI exited the

                               Defendant's Escalade; and (5) there is no forensic evidence on the bag containing the

                               crack cocaine to establish that the Defendant had possession of the contraband.

                               However, after review of the entire testimony, this Court finds that the Commonwealth

                               provided sufficient evidence to support the Defendant's convictions.

                                      The Commonwealth presented evidence to establish that on March 2, 2009, the

                               Defendant made contact wrth the CI by text message via a cellular telephone to

                               organize a drug deal.    The CI arranged wrth the Defendant that he was going to

                               purchase one and one quarter ounces of crack cocaine from the Defendant in exchange

                               for $1 ,500.00. The CI was strip searched prior to meeting wrth the Defendant, and no

                               drugs, contraband, currency, or paraphernalia were found on his person. The CI was

                               then provided with $1 ,500.00 and Agent Hammenman dropped the CI off at the meeting

                               location. The CI was observed walking up the street, then in the car with the Defendant.

                               No other individuals were seen in the car with the Defendant and the CI. The CI was

                               then observed on foot turning a cornering, and he walked directly into Corporal

          S3AO                 Lagnese's vehicle.   Once in Corporal Lagnese's custody, the CI handed Corproal
       J U DICIAL.
       DIS TRI C T
                               Lagnese one and one quarter ounces of crack cocaine separated into five smaller bags,

.......... "'NC"   COUNT ...
                   .. H' ...


                                                                         12
                                                                                                         Circulated 08/27/2014 03:40 PM




                                                       •                                      •
                                    which were given to him by the Defendant in exchange for $1 ,500.00. The CI was once

                                    again strip searched and no other drugs, contraband, currency, or paraphernalia were

                                    found on his person. The Defendant called the CI minutes later to confirm the CI was

                                    satisfied with the transaction.            the CI was not continuously observed for the

                                    entire transaction, the officers reasonably concluded the time during which they lost

                                    surveillance was negligible. Under the totality of the circumstances, the

                                    sufficiently proved Ihe Defendant had constructive possession of the crack cocaine.

                                           Additionally, the Defendant was convicted of possession of a controlled

                                    substance with the intent to deliver pursuanllo 35 P.S. § 780-113(a)(30). "The crime of

                                    possession of a controlled substance wilh the intent to deliver requires the

                                    Commonwealth to prove an additional element: that [the defendanl] possessed the

                                    conlrolled substance with the intent to manufacture, distribute, or deliver it." Comm. v.

                                    Brown, 48 A.2d 426, 430 (Pa. Super. 2012).        In order to prove a defendant had the

                                    intent 10 deliver, "[t]he trier of fact may infer that the defendant intended to deliver a

                                    controlled substance from an examination of the facts and circumstances surrounding

                                    the case."   Kirkland, 831 A.2d al 611 .    The Superior Court explained, "[f)aetors to

                                    consider in determining whether the drugs were possessed with the intent to deliver

                                    include the particular melhod of packaging, the form of the drug, and Ihe behavior of the

                                    defendant." !Q"

                                          In the instant case, the Commonwealth established thai the Defendant

                                    constructively possessed one and one quarter ounces of crack cocaine with the intent to

                                    deliver. The Defendant organized an eXChange with the CI al a specific location. The

        JUDICIAL.
        DISTRI C T
                                    Defendant in his Escalade picked up the CI, who was on foot. The Defendant and the


I..,.WRItNCI: CDU"TV
    ... 1: .... S Vl,.v .... , ..

                                                                               13
                                                                                           Circulated 08/27/2014 03:40 PM




                                           •                                     •
                        CI alone drove around a block, and the Defendant dropped off at CI approximately at

                       the same location he was picked up. The crack cocaine was transferred to the CI in

                        one large plastic bag with five smaller plastic bags containing approximately equal

                        amounts contained in the large bag in exchange for $1,500.00. The transaclion did not

                       occur in open, but was seemingly concealed while driving alone in the Defendant's

                       vehicle. Addttionally, the Defendant called the CI after the transaction to ensure the CI

                       was satisfied with the crack cocaine.     This evidence is sufficient to show that the

                       Defendant exercised conscious dominion over the crack cocaine.

                              The Defendant was also convicted of delivery of a controlled substance pursuant

                       to 35 P.S. § 780-113(a)(30). Under this subsection, tt is unlawful for a defendant to

                       manufacture or deliver a controlled substance by a person not registered to do so.

                       "Delivery" is defined as "the actual, constructive or attempted transfer from one person

                       to another of a controlled substance." 35 P.S. § 780-112. "Transfer is not defined in the

                       Act; however, taking the commonly accepted meaning of the word, as we must ... IT

                       means 'rt]o conveyor remove from one ... person to anotherf']" Comm. v, Cameron,

                       372 A.2d 904 (Pa. Super. 1977). Thus, "all that is necessary is that the transfer be

                       between two people." Comm. v. Metzger, 372 A.2d 20, 22 (Pa. Super. 1977).

                             In the instant case, the Commonwealth presented evidence that the CI

                       participated in a controlled purchase of crack cocaine from the Defendant. The CI was

                       strip searched immediately before the transaclion and given $1 ,500.00. The CI met

                       only with the Defendant in the Defendant's vehicle. The CI was under surveillance for

                       the entire time, but for a negligible few moments.       Immediately after exiting the
       SlRt:)
     JUDICI"'L         Defendant's vehicle, the CI told Corporal Lagnese that he purchased the crack cocaine
     DISTRICT




LA",R E "'CE COUNT V


                                                                 14
                                                                                                Circulated 08/27/2014 03:40 PM




                                            •                                      •
                       from the Defendant in exchange for $1,500.00. The CI also testified to the same. As

                       stated above, the Commonwealth need only to prove that a defendant actually

                       transferred a drug to another. Considering the totality of the evidence provided by the

                       Commonwealth, the Commonwealth sufficient proved the Defendant transferred crack

                       cocaine to the CI. As a result, the Commonwealth provided sufficient evidence to

                       establish the Defendant is guilty of delivery of a controlled sUbstance.

                              The Defendant was lastly convicted of criminal use of a communication facility

                       pursuant to 18 Pa.C.SA § 7512. The Superior Court in Comm. v. Moss, 852 A.2d 374,

                       381 (Pa. Super. 2004), explained, "fnhe Commonwealth must prove beyond a

                       reasonable doubt that:         (1) [defendant) knowingly and            intentionally used a

                       communication facility; (2) [defendant) knowingly, intentionally or recklessly facilitated

                       an underlying felony; and (3) the underlying felony has occurred." The pertinent inquiry

                       is not to determine if a defendant used a communication device but to determine if he
                                                                                           I




                       used that communication device to facilitate the underlying felonies.     &
                              In the instant case, the Commonwealth has provided sufficient evidence to

                       establish that the Defendant knowingly and intentionally used a communication facility,

                       a telephone, to facilitate the underlying felonies above. First, the record reflects that the

                       Defendant set up the drug transaction via a text message, wihich the CI reported to

                       Agent Hammerman immediately thereafter. Next, the CI informed the Defendant via

                       telephone that he was "around the comer" before the Defendant picked the CI up in his

                       vehicle. Following the transaction, the Defendant made a telephone call to tlhe CI to

                       ensure the CI was satisfied with the drugs. As a result of these facts, the Defendant set
       51AD
     JUDI C 'AL.       up the drug transaction with the CI via a communication device, a telephone. The CI
     OISTRICT




LAwltENCE C DUNT y
  " 'NI''I5 V LVANIA

                                                                   15
                                                - ---_ ...

                                              •                                    •
                        informed the Defendant of his location via a telephone call.          And following the

                        transaction, the Defendant used the communication facility to ensure the sale was

                        satisfactory. This evidence, viewed in the light most favorable to the Commonwealth , is

                        sufficient to support the conviction of the Defendant of criminal use of a communication

                        facility.

                                Based upon the above, the Commonweatth provided sufficient evidence to prove

                        every element of the crimes of which the Defendant was convicted . The Defendant is

                        therefore not entitled to a new tria l on this basis.

                                Next, the Defendant argues the instant Motion that his convictions were against

                        the weight of the evidence. "The weight of the evidence is exclusively for the finder of

                        fact who is free to believe all, part, or none of the evidence and to determine the

                        credibility of the witnesses' Commonwealth v. Lewis, 911 A.2d 558, 565 (Pa. Super.

                        2006). "A motion for new trial on the grounds that the verdict is contrary to the weight

                        of the evidence, concedes that there is sufficient evidence to sustain the verdict:   !Q.
                        Such a challenge questions which              evidence is to be believed.    !Q. (citing
                        Commonwealth v. Hunzer, 868 A.2d 498, 507 (Pa. Super. 2005)). For the reasons set

                        forth below, this Court finds the evidence presented by the Commonwealth to be

                        credible and trustworthy; as a result, the verdict was not against the weight of the

                        evidence presented.

                                The Defendant argues the verdict is against the weight of the evidence because

                        (1) no police officer witnessed a hand-te-hand transaction of the crack cocaine from the

                        Defendant to the CI ; (2) the CI's testimony was not credible because of his criminal
      $3" 0
   JUDICI A L           history; (3) the CI was not credible because he was unable to remember numerous
   DI STR le T




            C OuNT 'f
"" "'N S Y LV ANI A

                                                                      16
                                        •                                       •
                    facts during cross-examination; and (4) the CI's testimony that incriminated the

                    Defendant was the result of the Commonwealth's leading questions. First,                  no

                    hand-to-hand transfer of drugs was witnessed between the Defendant and the CI, the

                    Commonwealth is permitted to prove the entirety of its case against the Defendant with

                    circumstantial evidence. See Comm. v, Bowen, 55 A.3d 1254, 1260 (Pa. Super. 2012),

                    As stated above, the Commonwealth presented sufficient evidence to support the

                    Defendant's convictions; the trier of fact is free to believe all or none of such evidence

                    to determine credibility. It is inconsequential that the officers did not observe a hand-

                    to-hand transfer of the crack cocaine; the Commonwealth is permitted to prove every

                    element of a crime by means of wholly circumstantial evidence, The jury was tree to

                    believe that circumstantial evidence.

                           Next, the Defendant argues that the testimony of the CI was not credible or

                    trustworthy due to his criminal history.       During the trial, the CI was extensively

                    questioned regarding his criminal history and previous charges, Additionally, the jury

                    was provided with testimony that the CI became involved with the Office of the Attorney

                    General of Pennsylvania following an arrest. The jury was permitted to weigh such

                    evidence against his testimony. It is within the discretion of the jury to believe any or all

                    of the Cl's testimony,

                           The Defendant also asserts that the CI was not credible because he failed to

                    remember facts about which he was questioned, The Defendant argues that because

                    the CI was unable to recall certain facts, "to give any credit to the Cl's testimony

                    regarding the events of a single night approximately three and                  yeas earlier
      53RD
    JUDICIAL        does not merely shock one's sense of justice, it shocks one's sense of basic human
    DISTRICT




L AWRI:NCE COUNT"


                                                                 17
                                                        •
                                   intelligence." Def. Brief, pg. 5.
                                                                                                 •
                                                                         "Questions concerning inconsistent testimony and

                                   improper motive go to the credibility of the witness. " Comm. v. DeJesus, 860 A.2d 102,

                                   107 (Pa. 2004). "lWlhere evidence offered to support a verdict of guilt is so unreliable

                                   andlor contrad ictory as to make any verdict based thereon pure conjecture, a jury may

                                   not be permitted to return such    a finding .'    Comm. v. Farquharson, 354 A.2d 545 (Pa.

                                   1976).

                                            Here, the testimony of the CI regarding the delivery of crack cocaine and the

                                   testimony of the officers were not contradictory. The Cl's testimony supported the

                                   officers recollection of the events. The CI's testimony was consistent as to all crucial

                                   events surrounding the Defendant's charges. As such, the resulting verdict cannot be

                                   said to be pure conjecture. The jury was tree to weight and reject the questions of trial

                                   counsel regarding the CI's credibility. As a resutt, the jury's credibility determination will

                                   not be disturbed.

                                            Lastly, the Defendant argues that the verdict was against the weight of the

                                   evidence because the CI's testimony that incriminated the Defendant was the result of

                                   the Commonwealth's leading questions.               The Supreme Court of Pennsylvania

                                   explained in Comm. v. Reed, 990 A.2d 1158, 1170 (Pa. 2010), "[T]rial courts maintain

                                   discretionary control over the questioning of witnesses[.] Questions calling for a 'yes'

                                   or 'no' answer are not necessarily leading; rather, the litmus is the degree of the

                                   suggestiveness contained in the questioning.'            (internal citations omitted).   Our

                                   Supreme Court defined a leading question as "one which puts the desired answer in

                                   the mouth of the witness."   !!L (Citations omitted).
               u ,,"
          J UDIC I " L
          D I ST RI C T




....... w .. O: .. CO:   C OUNTY



                                                                                 18
                                                               •                                     •
                                                During the CI's direct examination, counsel for the Defendant objected to the

                                         form of the Commonwealth's questions on three occasions. (T.T. Day 2. pgs. 144, 161 ,

                                         168). The first and third times, the Defendant's counsel objected to a series of

                                         questions; and this Court sustained the Defendant's objections.          The second time,

                                         Defendant's counsel objected to a single question, which the Commonwealth voluntarily

                                         rephrased.    Upon reviewing the direct testimony of the CI, the Commonwealth was

                                         indeed asking leading questions. The Defendant's counsel properly objected, and this

                                         Court properly sustained the objections. The                        explained to the Court

                                         during a discussion at sidebar that the CI was not sophisticated, and she was trying to

                                         ask open-ended questions. As a result, the Court provided some leeway under the

                                         circumstances. See Comm. v. Deitrick, 70 A. 275 (Pa. 1908) ("The rule that a party

                                         calling a witness is not permitted to ask leading questions ". is [to be] liberally

                                         construed in modern practice, with a large measure of discretion in the court to permit

                                         parties to elicit any material truth without regard to the technica l considerations of who

                                         called the witness.") . The Court did not find prejudice to the Defendant as a result of the

                                         Commonweaith's leading the CI. Moreover, there was sufficient evidence already on

                                         the record regarding the circumstances of the controlled purchase on the Defendant.

                                         Therefore, the verdict was not against the weight of the evidence presented; and the

                                         Defendant is not entitled to a new trial on this basis.

                                                The Defendant next asserts in the instant Motion that the Commonwealth

                                         violated Brady v. Maryland, 83 S.C!. 1194 (1963), in the following ways: (1) failing to

                                         disclose the Office of the Attorney General's internal protocol regarding the use of
                53 .. 0
            JUDICIA L.                   confidential informants; (2) failing to deliver the grand jury testimony of Agent
            DISTRICT




    .. ... w ...".,,'"    C;Ou .. ..-y
,       "€N,,5..- .. VAN , A

                                                                                      19
                                                •                                     •
                            Hammerman at the conclusion of direct examination; (3) destroying      andlor disposing of
                            all of Agent Hammerman's handwritten material that he drafted during the course of the

                            investigation after completing his affidavit of probable cause; and (4) failing to disclose

                            the location of the strip searches.

                                   In Brady. the United States Supreme Court held that "the suppression by the

                            prosecution of evidence favorab le to an accused upon request violates due process

                            where the evidence is material either to guilty or to punishment. irrespective of the good

                            fatth or bad faith of the prosecution." 83 S.Ct.1194. The Pennsylvania Supreme Court

                            has held. "To prove a Brady violation. the defendant must show that: (1) the prosecutor

                            has suppressed evidence; (2) the evidence, whether exculpatory or impeaching, is

                            helpful to the defendant; and (3) the suppression prejudiced the defendant." Comm. v.

                            Pagan, 950 A.2d 270, 291 (Pa. 2008). "The evidence purportedly suppressed must

                            have been material to guilt.     Evidence is material if there has been a reasonable

                            probabiltty that. had the evidence been disclosed to the defendant. the result of the

                            proceeding would have been different." Comm. v. Clark. 961 A.2d 80, 89 (Pa. 2008)

                            (citations and quotation marks omitted).

                                   MBrady does not require the disclosure of information that is not exculpatory but

                            might merely form the groundwork for possible arguments nor defenses." Comm. v.

                            Chamberlain. 30 A.3d 381 (Pa. 2011) (internal quotation marks and citations omitted).

                            Additionally, "[t)he mere possibility that an item of undisclosed information might have

                            helped the defense, or might have affected the outcome of the trial does not establish

                            materiality in the constttutional sense." Comm. v. McGill, 832 A.2d 1014, 1019 (Pa.
         ""0
      JUD I C IA L          2003). The "question is not whether the defendant would more likely than not have
      D I ST RI CT




L"''''RII:N(II: (OUNT'f
   .ENNS'fL ...... NI ...

                                                                       20
                                                  •                                      •
                              received a different verdict with the evidence, but whether in its absence he received a

                              fair trial , understood as a trial resulting in a verdict worthy of confidence." Comm. v.

                              Dennis, 17 A.3d 297, 308 (Pa. 2011) (quoting Kyles v. Whitley, 115 S. Ct. 1555 (1995)).

                                     The Defendant argues that the Commonwealth's nondisclosure of the Office of

                              the Attorney General's internal protoool regarding the use of oonfidential infomnants

                              constituted a Brady violation.     The Defendant asserts the nondisclosure "severely

                              handicapped" his strategy and deprived him of additional defenses that oould have

                              affected the outoome of his case, including the Cl's credibility and the validity of the

                              Commonwealth's investigation. This is merely speculative, however. As stated above,

                              the mere possibility that an item of undisclosed infomnation might have helped the

                              defense, or might have affected the outcome of the trial does not establish materiality.

                              The Commonwealth's nondisclosure of the intemal protocol regarding the use of

                              confidential informants does not constitute a Brady violation.

                                     The Defendant argues that the Commonweatth's failure to deliver the grand jury

                              testimony of Agent Hammemnan at the conclusion of direct examination constituted a

                              Brady violation. The Defendant argues that Agent Hammemnan's grand jury testimony

                              was of utmost importance since he was one of three testifying witnesses during the trial.

                              The Defendant asserts that Agent Hammemnan's grand jury testimony oould possibly

                              contain statements contrary to those made during the trial; and those statements could

                              be used to diminish Agent Hammemnan's credibility. "Impeachment evidence which

                              goes to the credibility of a primary witness against the accused is critical evidence and it

                              material to the case[.]" Comm. v. Spotz, 47 A.3d 63, 84 (Pa. 20(2) (citations omitted).
         S)lItD
      JUDICIA!,.
                              This Court agrees that if the Commonwealth had suppressed such evidence, the
      D ISTR IC T




I. ... WRF.: .. CE COU NT V



                                                                         21
                                            •                                     •
                       Defendant would have an argument for a potential Brady violation.             However, after

                       scrutinizing the record , this Court finds no request for Agent Hammerman's grand jury

                       testimony. As stated by our Supreme Court in Comm. v. Sneed, 45 A.3d 1096, 1116

                       (Pa. 2012), "The burden rests with the [defendant] to prove, by reference to the

                       record, that evidence was withheld or suppressed by the prosecution." (emphasis in

                       original) (intemal quotation marks and citations omitted). As a result, the Defendant's

                       assertion of a Brady violation is purely conjecture since he cannot prove the existence

                       of the allegedly exculpatory evidence, or that such evidence was withheld by the

                       prosecution. This assertion is insufficient to establish a Brady violation.

                               The Defendant argues that Agent Hammenman's destruction andlor disposal of

                       all of his handwritten material that he drafted during the course of the investigation after

                       completing his affidavit of probable cause constttuted a Brady violation. The Defendant

                       argues that by making those notes unavailable for defense counsel's inspection, the

                       Defendant was divested of the opportuntty to utilize potentially invaluable impeachment

                       evidence. Similar to the above, the record does not refiect that the Defendant requested

                       Agent Hammerman's handwritten notes.            Because the Defendant cannot prove that

                       such evidence was withheld by the prosecution, this assertion is insufficient to establish

                       a Brady violation.

                               In the Defendant's last Brady claim, he argues that the Commonwealth's

                       nondisclosure of the location where the CI was strip searched constituted a Brady

                       violation.   He asserts that because the Commonwealth's failed to provide defense

                       counsel with the location of the strip searches, the Defendant was unable to challenge
       S3RO
    JUOJClAL.          the accuracy andlor reliability of the testimony of the CI and Agent Hammenman with
    DlSTRICT




L A W"CNC"   C OUNTY



                                                                  22
                                                •                                    •
                          respect to the searches. The Court does not find the location where the CI was strip

                          searched to be material of his guilt. The Defendant had a full and fair opportunity to

                          cross-
     JUDICIAL             defendant of a fair trial.
     DISTR I CT




LA""" £ N C;£ C; OU"'TY



                                                                     23
                                                     •                                     •
                                              A mistrial is an "extreme remedy ... [that] ... must be granted only
                                              when an incident is of such a nature that its unavoidable effect is to
                                              deprive defense of a fair trial.' Comm. v. Vazguez, 412 Pa.Super.
                                              164,617 A.2d 786, 787·88 (1992) (citing Comm. v. Chestnut, 511
Pa. 169, 512 A.2d 603 (Pa. 1986), and Comm. v. Brinkley, 505 Pa.
442, 480 A.2d 980 (Pa. 1964». A trial court may remove taint
                                              caused by improper testimony through curative instructions.
                                              Comm. v. Savage, 529 Pa. 108, 602 A.2d 309, 312·13 (Pa. 1992);
                                              Comm. v. Richardson, 496 Pa. 521,437 A.2d 1162 (Pa. 1981).
                                              Courts must consider all surrounding circumstances before finding
                                              that curative instructions were insufficient and the extreme remedy
                                              of a mistrial is required. Richardson, 496 Pa. at 526-527, 437 A.2d
                                              at 1165. The circumstances which the court must consider include
                                              whether the improper remark was intentionally elicited by the
                                              Commonwealth, whether the answer was responsive to the
                                              question posed, whether the Commonweatth explorted the
                                              reference, and whether the curative instructive was appropriate. &

                                 Comm. v. Manley, 985 A.2d 256, 266·67 (Pa. Super. 2009).

                                        Upon having the court reporter read the question and answer to the Court and

                                 counsel at sidebar, this Court reasoned that to whom Agent Hammennan's answer

                                 referred was ambiguous. Agent Hammerman's answer could easily have been referred

                                 to the Cl's prior transactions with others rather than with the Defendant.            Agent

                                 Hammerman merely used the pronoun, "they" when referring to prior transactions.

                                 Since defense counsel was questioning Agent Hammerman about the CI during that

                                 time in his cross-examination, Agent Hammerman's answer could easily have referred

                                 to any other person , and not the Defendant.     Moreover, Agent Hammerman merely

                                 answered the question as presented to him.

                                       Although defense counsel reserved the right to request a curative instruction

                                 regarding Agent Hammerman's testimony, defense counsel did not request and this

                                 Court did not provide a curative instruction. AHhough juries are presumed to follow the
            5lRD
        JUDICIAL.                instructions of the Court, see Comm. v. Simpson, 754 A.2d 1264, 1272 (Pa. 2000), it is
        DI S TRICT




L ... WR .... C ..   COU .. TY
   P .. ...... IYLV" .. ' ...

                                                                          24
                                                          - - - ----_                         ..




                                                       •                                                •
                              this Court's belief that under these circumstances, a curative instruction to the jury

                              instructing them to disregard Agent Hammerman's answer would have been counter

                              productive as it would have drawn more attention to the answer. Agent Hammerman's

                              reference to a prior bad act was not of a nature that its unavoidable effect was to

                           deprive the Defendant of a fair trial by preventing the jury from weighing and rendering a

                          true verdict. As such, Defendant is not entitled to a mistrial for Agent Hammerman's

                           reference to a prior bad act.

                                      Next, the Defendant argues in the instant Motion that he is entitled to a new trial

                           on the basis that the Commonwealth failed to authenticate text messages prior to

                           introducing testimony relating those text messages. "Authentication [of text messages]

                          is a prerequisite to admissibility."                Comm. v. Koch, 39 A.3d 996, 1005 (Pa. Super.

                          2011). If such messages are not authenticated, they constitute inadmissible hearsay, in

                          violation of Pennsylvania Rules of Evidence 801' and 802'.

                                      "[A]uthentication of electronic communication, like other documents, requires

                          more than mere confirmation that the number or address belonged to a particular

                          person. Circumstantial evidence, which tends to corroborate the identity of the sender,

                          is required."                 The Superior Court in Koch explained circumstantial evidence to

                          consider that would corroborate the identity of the sender includes, inter alia, testimony

                          from persons who sent or received the text messages or contextual clues in the text

                          4Pa.R.E. 801 defnes hearsay as follows:
                              (a) Statement. A "stalement" is (1) an oral or written assertion or (2) nonverbal conduct of 8. person, if it is
                                  intended by the person as an assertion.
                             (b) (b) Dec(aranl A "declarant" is a person who makes a statement.
                             (c) Hearsay. "Hearsay" is a statement, other than one made by the declarant while testitying at the trial or
                                  hearing, offered in evidence to prove the truth of the maner asserted."
         SJlle
      JUDICIAL.
                          PaKE. 801.
      OISTRICT
                              Pa.R.E. 802 provides the following: "Hearsay is not admissible except as provided by these rules, by other rules
                          prescribed by the Pennsylvania Supreme Court, or by statute." PaRE. 802.
" ... WREN':'"   CQUNTY
  ""'''''!lyLV,,'''''
                                                                                    25
                                                    •                                     •
                             messages themselves tending to reveal the identity of the sender.       & If the improper
                             admission of text message evidence could reasonably have contributed to the jury's

                             verdicl.   & at 1007.   For example, in Koch , the text message evidence proved to be a

                             vital element of the Commonwealth's proof on the charges against the defendant such

                             that the prejudicial effecl of their improper admission was so pervasive in tending to

                             show that the defendant took part in an illicil enterprise that the Superior Court could not

                             find the tnal court's error to be harmless.   &   The Superior Court found that under the

                             circumstances of Koch , a new trial was warranted .   .!sl
                                    In the instant case , this Court found adequate circumstantial evidence existed to

                             establish the Defendant was the individual who sent the text message to the CI to

                             arrange the drug transaction . During direct examination, the CI was recalling the events

                             of March 2, 2009.       After explaining that his attempts to call the Defendant in the

                             presence of Agent Hammerman were unsuccessful, the CI recalled that when he

                             returned home he received a text message.          The following questions and answers

                             occurred thereafter:

                                           Q: And do you remember what the text message was?

                                           A: He was like, well, what's up.

                                           Q: Do you know who sent you - - I'm sorry. Do you know what

                                           phone number the text message came from?

                                           A: No, ma'am.

                                           Q: But who did you think you were talking to?

                             (T.T. Day 2, pg. 144). At that pOint, defense counsel requested a sidebar where he
         HIII D
      JUDICIAL               objected to the introduction of the text message testimony. This Court overruled the
      DISTR I C T




L..AWR l': N C Ir C OUNT V
   PI;NNiV L.. \lA .. ,A

                                                                        26
         •
                                   •                                     •
               objection and permitted the Commonwealth to proceed questioning the CI about the text

               messages.      When direct examination continued, the CI testified that when the

               Defendant would get a new telephone number, he would text it to the CI. When the CI

               received the new number, he would save il in his phone. When he received a new

               number from the Defendant. the CI would inform Agent Hammerman of that number.

               This circumstantial evidence is consistent with what the Superior Court explained in

               Koch.     The recipient of the text messages, the CI, testified that the Defendant would

               contact him with a new phone number. This testimony tends to prove the Defendant

               was the sender of the text messages as it was consistent with his past behavior when

               contacting the CI. As a result, the text messages were properly authenticated. The

               Defendant is not entitled to a new trial under this argument.

                       Finally, the Defendant seeks to have this Court to modify his sentence as

               imposed on November 16, 2012 on the basis that the Commonwealth failed to provide

               the Defendant with reasonable notice of its intention to proceed under the mandatory

               term of imprisonment as set forth under 18 Pa.C.SA § 7508. The Defendant argues

               he should have been sentenced pursuant to the standard guidelines as set forth under

               42 Pa.C.SA § 9721.       Section 7508 sets forth the minimum penalties that apply to

               specific drug offenses. "[W]here a statute requires the Commonwealth to provide notice

               of its intent to seek a statutorily defined, minimum sentence, trial courts cannot impose

               such a sentence without the requisite notice." Comm. v. Vasquez, 744 A.2d 1280,1283

               (Pa. 2000). Section 7508 mandates that the Commonwealth give "reasonable" notice of

               its intention to proceed under this section. 18 Pa.C.SA § 7508. Such notice shall be
  '3"0
JUDICIA.L      given "after conviction and before sentencing.'      Id. at 7508(b).   Notice has been
DISTRICT




      COU"""

                                                          27
, . . . . - - - - - - - r r - - - - - - - - --                      - - -- - .


                                                                              •
                      considered to be reasonable under various circumstances. See Comm. v. Diamond,

                      945 A.2d 252, 257 (Pa. Super. 2008) (concluding one month notice prior to sentencing

                      was reasonable); Comm. v. Saksek, 522 A.2d 70, 72 (Pa. Super. 1987) (concluding

                      three days notice prior to sentencing constituted reasonable notice); Comm. v. Daniels,

                      656 A.2d 539, 542 (Pa. Super. 1995) (concluding notice was reasonable when given

                      during plea negotiations); and Comm. v. Bell, 645 A.2d 211, 218 (Pa. 1994). (finding

                      harmless error when the Commonwealth gave a defendant notice of its intention to seek

                      the mandatory minimum sentence prior to trial).

                            In the instant case, the Commonwealth submitted to the Court during the

                      Sentencing Hearing on November 16, 2012, that the Commonwealth has had direct

                      conversations with defense counsel prior to trial regarding the imposition mandatory

                      minimum sentence upon conviction. (T. pg. 5). Moreover, the Commonwealth recalls a

                      conversation with defense counsel prior to trial in which defense counsel asked the

                      Commonwealth would consider waiving the mandatory minimum for a guilty plea. (T.

                      22). The Commonwealth specifically recalls a statement made my defense counsel that

                      the Defendant could not accept a plea because he was on federal supervision. (T. 23).

                            Additionally, although a defendant has a right to sentenced within 90 days of

                      conviction, the sentencing was expedited by defense counsel. The Court informed the

                      Defendant that it would grant a continuance it he believed there is prejudice to him.

                      Defense counsel refused to request a continuance on the basis that to request a

                      continuance that day would provide the Commonwealth with an opportunity to inform

                      the Defendant of its intention to pursue the mandatory minimum sentence.         Such
      SlRC
   JUOICIAL.          behavior, the Defendant argues, is a manipulation of the statute. The Commonwealth
   DISTRICT




            COUNTY
 .... "'NSVLvAN'..,

                                                               28
                         responded that the Deputy Attorney General would return on the morning of Monday,

                         November 19, 2012        it would serve the Defendant. Considering the above, this Court

                         sentenced the Defendant to the mandatory minimum provided by 18 Pa.C.S.A. § 7508.

                         As stated above, informing a defendant of the intention to impose the mandatory

                         minimum sentence prior to the start of trial and during plea negotiations is considered to

                         be reasonable notice. It is this Court's belief that such notice was given in the instant

                         case.   As a result, the Court properly sentenced the Defendant to the mandatory

                         minimum provided by 18 Pa.C.SA § 7508.

                                 Based upon the foregoing , the Defendant's Post Verdict Motion is DENIED in its

                         entirety.




        5 3 .. D
     J UO I CIII. L
     O IS TR IC T
                                      ,.-ILEO/ORI GIN A

LAWIif E N CI ';OUNT V               m m 2S      ;:J   12: Ob
                                                                    29
                                      IiELEN L HORGA,.
                                      f"RI!I>AlIID CLERK
                                                                                                   Circulated 08/27/2014 03:40 PM



                 .     '




                           COMMONWEALTH OF
                                                •                                        •
                                                                           IN THE COURT OF COMMON PLEAS
                           PENNSYLVANIA,
                                                                           LAWRENCE COUNTY, PENNSYLVANIA
                           VO .
                                                                           NO. 692 of 2009, C.R.
                           WALTER KEVIN MOORE, III,
                                                                           OTN: K894083·1
                                           Defendant

                                                                APPEARANCES

                           FOR THE COMMONWEALTH :                      Maureen Sheehan·Balchon, Esquire
                                                                       Deputy Attorney General
                                                                       Drug Strike Force Section
                                                                       105 Independence Blvd,
                                                                       Butler, PA 16001

                           FOR THE DEFENDANT:                          Bradley G, Olson, Jr., Esquire
                                                                       312 North Jefferson Street
                                                                       2nd Floor
                                                                       New Castle, PA 16101

                                                                     OPINION

                           Piccione, J .                                                                August 5, 2013

                                  This Opinion pursuant to Pa.RAP, 1925(a) in support of its Order of Court and

                           Opinion dated April 25, 2013, which denied the Post Verdict Motion filec by the

                           Defendant, Walter Kevin Moore, III (hereinafter, the "Defendant"). The Court received

                           the Defendant's Concise Statement of Matters Complained of on Appeal (hereinafter,

                           the "Concise Statement") on May 31, 2013, The Defendant asserts in his Concise

                           Statement that this Court erred in the following ways: (1) denying Defendant's pro se

                           Motion to Dismiss; (2) not allowing the Defendant to proceed with a Motion for Habeas

                           Corpus where he waived his preliminary hearing; (3) allowing Agent Jason

                           Hammerman to read a statement of consent allegedly signed by the confidential
        53RO
     JU O IC I ... L       informant over the objection of defense courisel during the hearing regarding the
     DI S T RIC T
                                                       r EO/ORIGIN/,L            l

l.AWR I: N CE C:OU NT V
   PIENNSV,- V AI'I,A                              ZOO AUG -5 ;J 2: 3b

                                                       HELEN "'"'HO RGM,
                                                       I"H'It' •
                                                                 L "'" .. _ ..
                                                                                          Circulated 08/27/2014 03:40 PM
r




                    Defendant's omnibus pretrial motion; (4) allowing Agent Jason Hammerman to read a

                    statement of consent allegedly signed by the confidential informant (hereinafter, the

                    "CI") over the objection of defense counsel during the hearing regarding the

                    Defendant's omnibus pretrial motion where the CI did not testify as to whether or not

                    he was coerced into signing the document; (5) in denying the Defendant's Motion in
                                                                                                                I
                    Limine and failing to suppress text messages without authenticating them; (6) in
                                                                                                             I
                    denying the Defendant's Motion in Limine and failing to limit the testimony of witnesses

                    to personal observations; (7) in denying the Defendant's Motion in Limine and                   to

                    mandate that the Commonwealth disciose to defense counsel the internal operating

                    procedures with regards to the use of the CI; (8) failing to strike a juror where the juror

                    was the wife of a retired police chief; (9) failing to sustain defense counsel's

                    objection that the Commonwealth was leading its witnesses; (10) allowing the CI tol be

                    dressed in street clothes, as opposed to prison garb, where the CI was incarcerateJ at
                                                                                                            I
                    the time of trial; (11) sustaining the Commonwealth's objection that Arnt

                    Hammerman police report could not be provided to Corporal Lagnese during crFss

                    examination in order to refresh his recollection ; (12) denying Defendant's oral mopon

                    for judgment of acquittal of all charges; (13) denying Defendant's motion to a4mit

                    Defense Exhibits 2, 3,4,7, 8,9, 10, and 11; (14) denying Defendant's Post Verdict

                    Motion because the Defendant's convictions were against the weight of the

                    (15) denying the Defendant's Post Verdict Motion because the Defendant's convict!:,"s

                    were based upon insufficient evidence; (16) denying the Defendant's Post Ve/dict

                    Motion because the Defendant's convictions resulted from a violation of Bradr v.
      u"o
    JUOICIAL
                    Maryland, 83    S.C!. 1194 (1963), when the Defendant was refused access toi the
    DISTRI C T




          COU NTV


                                                                2
                                                                                           Circulated 08/27/2014 03:40 PM
                           - - .



                                             •
                        Attorney General's internal protocol regarding the use of the CI; (17) denying the

                        Defendant's Post Verdict Motion because the Defendant's convictions resulted from .a

                        violation of Brady v. Maryland, 83 S.C!. 1194 (1963), because defense counsel was
                                                                                                        ,

                        not granted access to Agent Hammerman's grand jury testimony; (18) denying tHe
                                                                                                                         I
                        Defendant's Post Verdict Motion because the Defendant's convictions resulted from la
                                                                                                                         I
                        violation of Brady v. Maryland, 83 S.C!. 1194 (1963), because Agent

                        destroyed his investigatory notes; (19) denying the Defendant's Post Verdict Motifn

                        because the Defendant's convictions resulted from a violation of Brady v. Maryland,          r3
                        S.C!. 1194 (1963), because the Commonwealth failed to provide defense counsel with

                        any information regarding the debriefing location of the CI relative to his str/p-

                        searches; (20) denying the Defendant's Post Verdict Motion because the Defenda1t's

                        was deprived of a fair trial when from Agent Hammerman referenced a prior bad

                        (21) denying Defendant's Post Verdict Motion because the Defendant was deprive1 of
                                                                                                                     ,
                        a fair trial when the Commonwealth introduced text messages without

                        authenticating them; and (22) denying the Defendant's Post Verdict Motion when the
                                                                                                                 I
                        Commonwealth failed to provide defense counsel with reasonable notice of I its

                        intention to proceed pursuant to 18 Pa.C.SA § 7508.
                                                                                                                 ,
                              The Defendant first asserts that this Court erred in denying the Defendant's ,pro

                        se Motion to Dismiss. The Defendant was not represented by counsel on AUgUst:17,

                        2011 when he filed pro se Motion to Dismiss.          In the Motion to Dismiss, :Ihe

                        Defendant's first argument was that this Court did not have subject matter or in
                                                                                                             I
                        personam jurisdiction. This claim is without meri!.
                                                                        The Commonwealth produced
       S3AP                                                                                   I
     J U Die,,,\..      evidence 10 prove that the Defendant committed the crimes of which he fvas
     DISTRICT




L",WRItN er COUN T '"



                                                                  3
                                                                                               Circulated 08/27/2014 03:40 PM




                                                •
                         committed in the City of New Castie, Lawrence County. Additionally, this Court was

                         competent to hear the evidence of the crimes in this case.              As a result, the

                         Defendant's challenge to subject matter jurisdiction was without merit.

                                The Defendant also alleged in the pro se Motion to Dismiss that this Court was

                         without in personam jurisdiction.       This allegation is similarly without merit.     The

                         Defendant's address as contained in the Court's file is listed as "213 E. FairmontAve.;

                         New Castle, PA 16101." The Defendant's residence is in the City of New Castle,
                                                                                                                    I
                         Lawrence County. As a result, this Court sufficiently has in personam jurisdiction ov1'
                                                                                                              ,
                         the Defendant.

                                The Defendant next argued in the pro se Motion to Dismiss that "Water Kej n

                         Moore, III" is not his legal name. The Court could not find any law to support t1"

                         allegation that this is a basis upon which the charges against the Defendant should

                         dismissed. The Commonwealth had sufficient evidence contained in the informati9n

                         and affidavit of probable cause to identify the Defendant as the individual

                         committed the crimes charged against him. As a result, this is allegation is simila!ly

                         without merit.

                                Next, the Defendant argued in the pro se Motion to Dismiss that he has! a

                         constitutional right to receive an indictment or presentment by an investigating grapd

                         jury, and he was deprived of that right. Upon review of the record, the investigatir g

                         grand jury did return a presentment and recommendation of charges to be filed agai?st

                         him. The Presentment was attached to the affidavit of probable cause that was file1 in

                         this Court.   As a result, this allegation is also without merit.
        5 311 0
     JU01 C IIH.
     OI STRICT




L"'W"ENC; O: C;OU NT'f
  "INN$'fLV",N,,,,

                                                                       4
                                                                                                    Circulated 08/27/2014 03:40 PM




                                                      •                                    •
                                       Next, the Defendant argued in the pro se Motion to Dismiss that a waiver of

                                appearance at arraignment was entered without his consent. w is well settled that an
                                                                                           it

                                arraignment is intended to fulfill three primary purposes:        to make a definite

                                identification of the accused, to give the accused notice of the charges against him

                                and to give the accused the opportunity to enter a plea." Comm. v. Andrews, 426 A.2d
1160, 1162 (Pa. Super. 1981). An arraignment may be waived if the defendant and

                                his counsel sign and file a waiver of appearance at arraignment that acknowledges

                                that the defendant "(a) understands the nature of the charges; (b) understands the

                                rights and requirements contained in paragraph (C) of this rule; and (c) waives his or

                                her right to appear for arraignment." Pa.R.Crim.P. 571(D)(2).

                                       A waiver of arraignment was filed in this Court on August 4, 2009. The waiver

                                of arraignment was filed by the Defendant's then counsel of record.          The waiver

                                contains both the Defendant's and his attorney's signatures. Additionally, the waiver

                                states that the Defendant "received notice to appear for arraignment scheduled for

                                August 4,2009, and being represented by counsel, who has fully advised me of all my

                                rights relative to this criminal proceeding, does hereby waive arraignment in conformity

                                with the Rules of Criminal Procedure and enters a plea of 'Not Guilty' to the charges

                                indicated above." This Court finds the waiver of arraignment to be in conformity with

                                the Rules of Criminal Procedure. Additionally, the wavier contains the Defendant's

                                signature. As a result, the waiver of arraignment was not fraudulently filed without his

                                consent. Therefore, this allegation is without merit.

                                       Next, the Defendant argued in the pro se Motion to Dismiss that his
          5]R D
      JUDICIAL                  Constitutional right to confront his accused was violated when the CI did not testify at
      DI STR ICT




L AW .. O::N C'" C; O U N T Y
   .. ",NN I YLVANI ...

                                                                            5
                                                                                                         Circulated 08/27/2014 03:40 PM




                                                                                               •
                                     his preliminary hearing. At the present posture of this case, the trial has occurred and

                                     a jury convicted the Defendant of the charges filed against him. Although the CI did

                                     not appear during the preliminary hearing, the CI did appear in Court to testify during

                                     the trial. The Defendant had a full and fair opportunity to confront his accused throi gh

                                     cross-examination during the trial. Therefore, any defect in the preliminary hearing is

                                     harmless because the evidence has already been submitted to a jury.            Comm .! v.

                                     Ruza, 511 A.2d 808 (Pa. 1986).

                                            Next, the Defendant argues in the pro se Motion to Dismiss that he had not

                                     received any discovery materials. Upon review of the record , the Court finds that the
                                                                                                                            I
                                     Defendant had not filed any request for discovery or any discovery motion. the

                                     Defendant makes no allegation that he attempted to seek the evidence . he
                                                                                                          t

                                     Commonwealth had against him. Before the date of the hearing on the pro se Mol ion

                                     to Dismiss , the Defendant indicated to the Court that he was seeking of continuancf in

                                     order to obtain competent counsel. Six days after hearing before the President Judge
                                                                                                                           ,
                                     Dominick Motto, the Defendant's trial counsel entered his appearance.                 The

                                     Defendant's trial counsel sought and received discovery on the Defendant's behalf.
                                                                                                                           I
                                     As a result, this error was harmless.

                                            The Defendant's penultimate argument in the pro se Motion to Dismiss is r at

                                     he was denied his Eighth Amendment right to bail. Upon the filing of the criminal

                                     complaint, the Defendant's bail was set to $100,000.00. The Defendant argues /hat

                                     this is amount was excessive. The court found this amount to be appropriate given the

                                     seriousness of the charges and the other facts considered.         The Defendant
            531'> 0
        J UD IC I A. L
        DI S TR ICT




",,,, W"I!NCE C OU"T'"
     .I! .... $ V ... V ... N' ...

                                                                                6
                                                                                          Circulated 08/27/2014 03:40 PM




                                             •
                      already been convicted and sentenced. The Court is without an available remedy for

                      the Defendant if bail were deemed to have been excessive.

                              Lastly, the Defendant argues in the pro se Motion to Dismiss that the criminal

                      complaint was fraudulent paperwork filed by the Commonwealth.           The Defendant

                      argues that the criminal complaint does not contain an official seal. Upon review, the

                      Court notes that an official seal does appear in the criminal complaint. As a result of

                      the above analysis, this Court did not err by denying the Defendant's pro se Motion to
                                                                                                            I
                      Dismiss.                                                                              i
                             For analysis of the issue herein numbered two (2), the Superior          Court IS

                      directed to pages two (2) through three (3) of the Opinion dated May 4,2012.          I
                             The Defendant's third allegation that this Court erred at the Defendant's heari1g

                      regarding the Omnibus Pretrial Motion when the Honorable John Hodge

                      Agent Hammerman to read a statement of consent allegedly signed by the confidential

                      informant over the objection of defense counsel on the basis of hearsay. During

                      hearing on the Defendant's Omnibus Pretrial Motion, the Commonwealth asked Its

                      witness, Agent Hammerman, to read the CI's statement of consent to allow tre

                      Commonwealth to make recorded phone calls and communications between the CI

                      and the Defendant. At that point, the Defendant objected to Agent Hammermaf's

                      reading the CI's statement on the basis of hearsay.       The Honorable John Hoopa

                      overruled the objection and permitted Agent Hammerman to read the CI's statemen10f

                      consent into the record .

                             Rule 801 of the Pennsylvania Rules of Evidence provides that hearsay is "a
       S3M O
    JUDI C. IAL
    DI STRIC.T
                      statement that (1) the declarant does not make while testifying at the current trial lor


LAWflCN CIl C OUNT"



                                                                 7
                                                                                                     Circulated 08/27/2014 03:40 PM




                                 hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in

                                 the statement."    Pa.R.E. 801 (c)(l) and (2).    Hearsay is inadmissible except as

                                 provided by the Pennsylvania Rules of evidence, by statule, or by rule prescribed by

                                 the Pennsylvania Supreme Court. Pa.R.E. 803.          "The hearsay rule provides that

                                 evidence of a dedarant's out-of-court statements is generally inadmissible because

                                 such evidence lack guarantees of trustworthiness fundamental to the Anglo-American

                                 system of jurisprudence." Comm . v. Chamberlain, 731 A.2d 593, 595 (Pa. 1999).

                                        Here, the CI's statement does not              hearsay. The Cl's stalement of

                                 consent was offered to explain a course of conduct performed by the police and the

                                 Office of Ihe Attorney General of Pennsylvania to make recordings of telephone

                                 communications. "[Aln out-of-court statement offered to explain a course of conduct

                                 is not hearsay." Comm. v. Cruz, 414 A2d 1032, 1035 (Pa. 1980). These out-of-court

                                 statements are not offered for the truth of the matter asserted; rather, they are being

                                 offered "merely to show the information upon which police acted ." Comm. v. Sneed,

                                 526 A.2d 749, 754 (Pa. 1987).       Agent Hammerman was being questioned, and

                                 testifying to the procedures he took before recording telephone conversations. This

                                 testimony constituted course of conduct testimony. which is admissible nonhearsay.

                                 As a result, the Defendant's objection lacked merit and Ihis Court did nol ejr in

                                 overruling the Defendant's objection.

                                       The Defendant's fourth allegation is that this Court erred in allowing Ahent

                                 Hammerman 10 read a statement of consent allegedly signed by the CI ove1 the

                                 objection of defense counsel during the hearing regarding the Defendant's omTbus
          SlAO
       JUDICI"'L
       DISTRICT
                                 pretrial motion where Ihe CI did not testify as to whether or nol he was coerced! inlo


L ... W .. . .. c:. C:O U HT Y
   ".HH SV L""'H ' '''

                                                                           8
                                                                                                   Circulated 08/27/2014 03:40 PM




                                                    •
                              signing the document.       This allegation is unfounded.      The Defendant was not

                              prejudiced by this pretrial matter.    The CI was available during the trial and was

                              effectively cross-examined by defense counsel. ' If ... it is determined at trial that the

                              evidence of the Commonwealth is sufficient to be submitted to the jury, then any

                              deficiency in the presentation (during a pretrial hearing] would have been harmless."

                              Comm. v. Ruza, 511 A.2d 808 (Pa. 1986).            Such is the case here.       Since the

                              Defendant had a full opportunity to cross-examine the CI at trial, th is Court did not err

                              in allowing Agent Hammerman to read a statement of consent signed by the CI.

                                     The Defendant's fifth allegation is that this Court erred in denying its Motion in

                              Limine and failing to suppress text messages that were not authenticated. This Court

                              addressed the authentification of the text messages presented during the trial in its

                              Opinion dated April 25, 2013. For this analysis, the Superior Court is directed to pages

                              twenty-five (25) through twenty-seven (27) of the Opinion dated April 25, 2013.

                                     The Defendant's sixth allegation is that this Court erred in denying the

                              Defendant's Motion in limine and failing to limit the testimony of witnesses to personal

                              obselVations. The Defendant's Motion in Lim ine requested that this Court instruct

                              witnesses to testify in conformance with the Pennsylvania Rules of Evidence. Rule

                              602 of the Pennsylvania Rules of Evidence provides in relevant part, "A witness may

                              testify to a matter if evidence is introduced sufficient to support a finding that the

                              witness has personal knowledge of the matter].]" Pa.R.E. 602. The proper method to

                              challenge a witness's testimony is to object if a witness is asked a question of which

                              the witness has no personal knowledge. Each party is already required to comply with
        Un o
      JUDI C IAL
      DI STRICT
                              the Rules of Evidence.        The Defendant's Molion in Limine was redundant.


L A WHU. CI: COU ....     y
   toIl: N N $YLY A"' A

                                                                         9
                                                                                                 Circulated 08/27/2014 03:40 PM




                                              •
                         Additionally, the Defendant was permitted to object to any testimony at any point as

                         permitted by law. As a result, this Court did not err in denying the Defendant's Motion

                         in Limine.

                                For analysis of the issue herein numbered seven (7), the Superior Court is

                         directed to page twenty-one (21) of the Opinion dated April 25, 2013.

                                The Defendant's eighth allegation is that this Court erred failing to strike a juror

                         where the juror was the wife of a retired police chief. The Court notes for the Superior

                         Court that the Defendant did not request the voir dire to be transcribed. As a result,

                         this Court is unable to reference specific justification noted on the record at the time of

                         jury selection.   However, this Court refused to strike a juror whose husband was a

                         retired police chief because there was no showing of bias or prejudice.

                                       A prospective juror should be excused for cause in two
                                       situations: the first is where the prospective juror indicates
                                       by his answers that he will not be an impartial juror ... The
                                       second is where, irrespective of the answers given in voir
                                       dire, the court should presume the likelihood of prejudice on
                                       the part of a prospective juror because the potential juror has
                                       a close relationship, be it familial, financial, or situational,
                                       with any of the parties, counsel, victims or witnesses.

                         Comm. v. Stamm, 429 A.2d 4,7 (Pa. Super. 1981) (internal quotation marks omitted).

                         Here, the juror did not have a close relationship to any party, counsel, victims or

                         witnesses in the instant case.        Therefore, the Court could not presume bias.

                         Additionally, the juror indicated that she could be an impartial juror irrespective of her

                         husband's former position. Because the juror indicated that she could be an impartial

                         juror, without bias or prejudice, the Court properly refused to strike her from the jury.

        53AO                    For analysis of the issue herein nine (9), the Superior Court is directed to pages
     JUOICIAL
     DISTRICT
                         eighteen (18) through nineteen (19) of the Opinion dated April 25, 2013.

L A""" " "C.   CO V"TY



                                                                      10
                                                                                                    Circulated 08/27/2014 03:40 PM




                                       The Defendant's issue herein numbered ten (10) alleges this Court erred by

                                allowing the CI to be dressed in street clothes, as opposed to pMson garb, where the

                                CI was incarcerated at the time of mal. This contention is not supported by the laws of

                                this Commonwealth. This Court finds no prejudicial effect by allowing the CI to appear

                                before the jury in street clothing. The Defendant's counsel extensively questioned the

                                CI about his prior arrests and his current residence in prison.        The Defendant's

                                presumption of innocence was in no way affected by the CI's attire.       Moreover, the

                                Court did not find it necessary to keep the CI in prison garb with shackles in order to

                                maintain order. See Comm. v. Mayhugh, 336 A.2d 379, 381-82 (Pa. Super. 1975). As

                                a result, this Court did not err in permitting the CI to appear at the trial in civilian

                                clothing.

                                       Next, in issue herein numbered eleven (11), the Defendant alleges this Court

                                erred in sustaining the Commonwealth's objection that Agent Hammennan's police

                                report could not be provided to Corporal Lagnese during cross examination in order to

                                refresh his recollection. Pennsylvania Rule of Evidence 612 provides in relevant part,

                                "A witness may use a writing or other item to refresh memory for the purpose of

                                testifying while testifying, or before testifying ," Pa,R.E. 612(a). Before a witness may

                                refresh his recollection while testifying , "The proponent must establish that: 1) the

                                witness's present memory is inadequate; 2) the wMting or other aid could refresh the

                                witness's memory and 3) the writing or other aid actually refreshes the witness's

                                memory: Comm. v. Montgomery, 687 A.2d 1131, 1137 (Pa. Super. 1996).

                                       In the instant case, defense counsel was cross-examining Corporal Lagnese ,
        53Ro
    JUDICIAL                    Defense counsel asked, "You certainly have seen Agent Hammerman's report that
    DISTRICT




                 c;ou ..... y
.. 1I .... SyLIf ..... ' ...

                                                                           11
                                                                                        Circulated 08/27/2014 03:40 PM




                                          •
                     was generated two weeks later on March 16 of 2009, correct?" (N.T. Trial Day 3, pg.

                     46). Corporal Lagnese answered, "Yes." (N.T. Trial Day 3, pg. 46). Defense counsel

                     then requested Corporal Lagnese be provided with a copy of Agent Hammerman's

                     report. (N.T. Trial Day 3, pg. 47). The Commonwealth objected at this point on the

                     basis that defense counsel has not established that Corporal Lagnese's memory had

                     failed. (N.T. Trial Day 3, pg. 47). This Court sustained the Commonwealth's objection

                     on that ground. Defense counsel did not establish a proper foundation at that time in

                     order to permit Corporal Lagnese to have his recollection refreshed.              Merely

                     requesting that Corporal Lagnese be provided with a copy of Agent Hammerman's

                     report is wholly inadequate to establish that his memory was inadequate. As a result,

                     this Court did not err in sustaining the Commonwealth's objection to prohibit Corporal

                     Lagnese from using Agent Hammerman's police report to refresh his recollection.

                            The Defendant's twelfth allegation is that this Court erred in denying

                     Defendant's oral motion for judgment of acquittal of all charges.         Following the

                     Commonwealth's case in chief, defense counsel made an oral motion at side bar for a

                     judgment of acquittal. Defense counsel argued that the Commonwealth had not met

                     their burden with respect to all charges. Defense counsel further argued that because

                     each agent admitted that they lost surveillance of the CI for a time during the

                     controlled purchase, no reasonable person could conclude that the Defendant is guilty

                     of the charges against him. This Court denied the Defendant's motion for judgment of

                     acquittal. (N.T. Trial Day 3, pg. 84).

                            "A motion for judgment of acquittal challenges the sufficiency of the evidence to
      5311D
    JUDICIAL         sustain a conviction on a particular charge, and is granted only in cases in which the
    DISTRICT




L,",WRINCI COU NT"


                                                               12
                                                                                                        Circulated 08/27/2014 03:40 PM
                                                                                                                            .,


                                                    •
                                Commonwealth has failed to carry its burden regarding that charge."               Comm. v.

                                Foster, 33 A.3d 632, 635 (Pa. Super. 2011). The Superior Court is directed to pages

                                two (2) through sixteen (16) of the Opinion dated April 25, 2013 for analysis of the

                                sufficiency of the evidence. Because this Court concluded, and the jury later decided,

                                the Commonwealth had met its burden with respect to all charges, the Court did not

                                err in denying the Defendant's oral motion for judgment of acquittal.

                                       The Defendant's thirteenth allegation is this Court erred in denying Defendant's

                                motion to admit Defense Exhibits 2, 3, 4, 7, 8, 9, 10, and 11 as contained in

                                Defendant's Exhibit F.    The Defendant's only witness was Mr. Vincent Martwinski

                                (hereinafter, "Martwinski").   Martwinski contracted with the Defendant to provide

                                private investigator services, as he is licensed as such. Martwinski's services included

                                taking a number of photographs in the area of Ray, Elder, Ash and Scott Streets in

                                July 2012. (N.T. Trial Day 3, pg. 86-7). Martwinski testified during the trial regarding a

                                number of those photographs.         Following Martwinski's testimony, the Defendant

                                moved for the admission of Defendant's Exhibit F into evidence. Defendant's Exhibit F

                                contained twelve photographs numbered sequentially one through twelve.                    The

                                Commonwealth objected to the admission of numbers 2, 3, 4, 7, 8, 9, 10, and 11,

                                arguing that Martwinski failed properly authenticate them.          This Court admitted

                                photographs numbered 1, 5, 6 , and 12, and refused to admit numbers 2,3, 4,7, 8,9,

                                10, and 11 for failure to authenticate. The Defendant now argues this was in error.

                                       Pennsylvania Rule of Evidence 901 (a) provides, "The requirement of

                                authentication or identification as a cond ition precedent to admissibility is satisfied by
          5).-0
      JUDICIAL                  evidence sufficient to support a finding that the matter in question is what its proponent
      DISTRICT




",,",W,,.o:NC.     COU NT Y
  "'''''''iIIY . . "", .. ,,,
                                                                            13
                                                                                                 Circulated 08/27/2014 03:40 PM


                                                  )

                             claims." Pa.R.E. 901(a). In order to satisfy this standard, the witness must testify with

                             sufficient knowledge that the matter is what it is claimed to be. Pa.R.E. 901(b)(1). "To

                             authenticate photographs, ... Pennsylvania courts have always and without exceptipn

                             held that the photograph ... must be authenticated through testimony from a witness

                             with personal knowledge who can testify that it fairly and accurately represents tJat

                             which it purports to depict." Comm. v. McKellick, 24 A.3d 982, (Pa. Super. 2011)

                             (internal quotations marks and citations omitted).                                      I
                                     In the instant case, Martwinski only referred to photographs numbered 1,5, 6,

                             and 12. Martwinski testified to the accuracy of only those four photographs. secaur

                             photographs numbered 2, 3,4,7,8,9,10, and 11 were not so much as mention1d,

                             the Defendant failed properly authenticate those photographs. As such, the Court did

                             not err when it failed to admit photographs numbered 2, 3, 4, 7, 8, 9, 10, and 11

                             evidence.                                                                               I
                                     For analysis of the issue herein numbered fourteen (14), the Superior Court is

                             directed to pages sixteen (16) through eighteen (18) of the Opinion dated April        25,
                             2013.

                                     For analysis of the issue herein numbered fifteen (15), the Superior Court ,
                                                                                                                ,is

                             directed to pages two (2) through sixteen (16) of the Opinion dated April 25, 2013.     i
                                     For analysis of the issues herein number sixteen (16) through nineteen (19), ti e

                             Superior Court is directed to pages nineteen (19) through twenty-three (23) of t1e

                             Opinion dated April 25, 2013.                                                            .



     JUDICIAL
      DISTRICT




.. Aw,Ui .. c", CO U .. TV
  .. " .... SV .. VA .. 'A

                                                                        14
                                                                                                     Circulated 08/27/2014 03:40 PM




                                         For analysis of the issue herein numbered twenty (20), the Superior court is
                                                                                                                        l
                                  directed to pages twenty-three (23) through twenty-five (25) of the Opinion dated

                                  25 , 2013.

                                         For analysis of the issue herein numbered twenty-one (21), the Superior cor

                                  is directed to pages twenty-five (25) through twenty-seven (27) of the Opinion dated

                                  April 25, 2013.                                                                       I
                                         For analysis of the issue herein numbered twenty-two (22) , the Superior Co ' rt

                                  is directed to pages twenty-seven (27) through twenty-n ine (29) of the Opinion dat d

                                  April 25, 2013.

                                         Because of the reasoning contained herein, as well as the analysis contained in

                                  the Opinions dated May 4,2012 and April 25, 2013, the Defendant's appeal should e

                                  denied.




           HilI)
        JUO IC IAL.
                                               ,,
        OI STA le T
                                                    :IL EO/ORIGINAI
... AW " , N C. CO ... .... T Y
   ..        ..... " A,.'A
                                                           -5             l-    3,
                                                                                     15
                                                    HELEN I. MORGA!.
                                                    PQI.n .8.lJn   1"'1 C'"n L..l
                              I   TRANSM ISSION VERIFICATION REPORT
                                                                          .
                                                                          I
                                                                                    Circulated 08/27/2014 03:40 PM




•
                                                                          TIME   : 138/136/2131 3 68:4 5
                                                                          I>WE   : LC PROTI-Ol)TAfN
                                                                          FAX: 7246542824
                                                                          TEL: 7246542824
                                                                          SER .• : BROL9J990845


    DATE. TH£                                          138/66   68 : 43
    FAX f'.[) , /HA/£                                  CLsa< 8
    IX...RATIi:J'./                                    0B: e2 : 17
    PAGE (S)                                           I.
                                                       [)(
    ""SILT
    ...:JIlE                                           STANDARD
                                                       EO<




      COMMONWIOAlTH OF                                  IN THE COURT OF COMMON PLEAS
      PENNSYlVANIA,
                                                        LAWRENCE COUNTY, PENNSYLVANIA
      VS.
                                                        NO. 692 of 2009, C.R.
     WALTER KEVIN MOORE, III,
                                                        OTN: K894083.1
                         Defandant

                                             ORDER OF COURT

                AND NOW, th is 5th day of August, 2013, the Court having received Defendant's

     Concise Statement of Matters Complained of on Appeal, with Deputy Attomey General

    Maureen Sheahan·Balchon, Esquire, rep resenting the Commonwealth, and with

    Bradley G, Olson, Jr. , Esquire, representing the Defendant, the COlr! hereby ORDERS

    and DECREES as follows:

               1,       The Court issues the attached Opinion pursuant to Pa RAP, 1925(a),

               2,       The Clerk of Courts shall properly serve notice of this Order and

    attached Opinion upon counsel of record ; and if a party has no cou"sel, then upon said

    party at their last known address as contained in the Court's file ,